 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  48Office & Professional Employees International Union, Local 29, AFLŒCIO (Dameron Hospital Associa-tion) and Alexandria M. Stoppenbrink. Cases 32ŒCBŒ3695 and 32ŒCBŒ3801 May 12, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND BRAME On June 9, 1993, Administrative Law Judge Clifford H. Anderson issued the attached decision.  The Respon-dent filed exceptions and a supporting brief, and the General Counsel and the Charging Party each filed cross-exceptions and supporting briefs.  The Charging Party also filed an answering brief in opposition to the Re-spondent™s exceptions. The Board has delegated its authority in this proceed-ing to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions ex-cept as modified below and to adopt the recommended Order as modified and set forth in full below.1                                                                                                                                                        1 Charging Party Stoppenbrink excepts to the judge™s failure to recom-mend that the Respondent reimburse her for all service fees collected from her since her resignation from membership and filing of an objection under Communications Workers v. Beck, 487 U.S. 735 (1988).  Contrary to the Charging Party™s contention, we find that the Respondent was still entitled to collect fees for expenses related to representational activities. See Paper-workers Local 1033 (Weyerhaeuser Paper Co.), 320 NLRB 349 fn. 4 (1995), revd. on other grounds Buzenius v. NLRB, 124 F.3d 788 (6th Cir. 1997), vacated 525 U.S. 979 (1998).  Consistent with our finding, discussed below, that the Respondent violated Sec. 8(b)(1)(A) of the Act by failing to escrow the Charging Party™s service fees in accordance with the terms of its dues-objection policy, we adopt the judge™s remedial recommendation that the Respondent should escrow the full amount of Stoppenbrink™s reduced service fees and issue an amended policy that complies with Beck. Although the judge referred to ﬁobjectionsﬂ and ﬁchallengesﬂ inter-changeably in his decision, these terms designate distinct phases in the process by which a nonmember unit employee opposes paying dues and fees required under an applicable union-security clause.  We have therefore corrected the judge™s recommended Order and provided a new notice that reflects these corrections.  We have also modified the judge™s recommended Order and provided a new notice to conform to the violations found.  Our dissenting colleague disagrees with the Board™s application of the duty of fair representation standard in dues objection cases.  The Board considered the issues raised by our colleague in deciding Cali-fornia Saw & Knife Works, 320 NLRB 224 (1995), where it held that a union™s fulfillment of its obligations under Beck are subject to the duty of fair representation.  The Seventh Circuit enforced in full the Board™s decision in California Saw & Knife.  Machinists v. NLRB, 133 F.3d 1012 (7th Cir. 1998), cert. denied sub nom. Strang v. NLRB, 525 U.S. 813 (1998).  Neither the Seventh Circuit, nor the other circuit courts that have reviewed subsequent Board cases applying the duty of fair representation to a union™s obligations under Beck has called this stan-dard into question.  See Machinists v. NLRB, supra, 133 F.3d at 1015Œ1016 (ﬁThe Board evaluated these [Beck] procedures . . . in terms of their conformity to the general norm of reasonableness that is implicit in the concept of ‚fair™ representation.ﬂ); Ferriso v. NLRB, 125 F.3d 865, 868 (D.C. Cir. 1997) (according the NLRB ﬁthe usual measure of Chevron [467 U.S. 837, 843 (1984)] deference in matters relating to the duty of fair representationﬂ), denying enf. 322 NLRB 1 (1996); Finerty v. NLRB, 113 F.3d 1288 (D.C. Cir. 1997), enfg. 322 NLRB 142 (1996); Weyerhaeuser Paper Co., supra, 320 NLRB 349.  Contrary to our dis-senting colleague, the Beck decision did not preclude the Board from applying a duty of fair representation analysis.  As the Court of Appeals for the Seventh Circuit explained in affirming the Board™s decision in California Saw, Beck implicates the nondirective statutory language of Sec. 8(a)(3), and ﬁthe Board has broad latitude in interpreting nondirec-tive statutory language. . . . Less directive than section 8(a)(3), so far as agency fees is concerned at any rate, it is scarcely possible to get. . . . All the details necessary to make the rule of Beck operational were left to the Board . . . [of] crafting the rules for translating the generalities of the Beck decision . . . into a workable system for determining and col-lecting agency fees.ﬂ  133 F.3d at 1015 (citations omitted). The complaint alleged that the Respondent breached its duty of fair representation and violated Section 8(b)(1)(A) of the Act by promulgating and maintaining policies incon-sistent with the requirements of Communications Workers v. Beck, supra, regarding the right of nonmember unit employ-ees to object to the expenditure of dues for activities unre-lated to collective bargaining, contract administration, and grievance adjustment.  The Respondent established a Beck policy and an amended policy, respectively, in June and November 1991.2  Charging Party Stoppenbrink received copies of each Beck policy and resigned from the Union sometime in 1991.  After Stoppenbrink objected to paying union dues and fees for nonrepresentational activities, the Respondent reduced her financial obligation based on past expense allocations.  The Respondent also sent Stoppen-brink its 1991 chargeable expense report that listed the ma-jor categories of expenses for the Respondent and for the International Union™s expenditure of the Respondent™s af-filiation fees.3  For each category, the report specified the total expenditure and the portion of that amount spent on nonchargeable activities.  The complaint allegations dis-cussed below pertain to the Respondent™s procedures for challenging its dues-reduction figures. 1. The judge found that the Respondent violated Sec-tion 8(b)(1)(A) by requiring employees to challenge spe-cific expense categories on its chargeable expense re- 2 No exceptions were filed to the judge™s finding that the Respon-dent™s January 1991 policy violated Sec. 8(b)(1)(A) by requiring em-ployees to communicate with the Union by certified mail and by main-taining a charge and rebate system that failed to provide for an immedi-ate dues reduction for objectors.  We note that the latter finding is con-sistent with the Board™s finding in California Saw, supra, 320 NLRB at 248Œ249, that a union violates its duty of fair representation by charg-ing employees for nonrepresentational expenses after their status as Beck objectors is perfected. In analyzing the Respondent™s failure to provide an immediate dues re-duction, the judge discussed the applicability of cases under the Railway Labor Act (RLA) to Beck issues arising under the National Labor Relations Act.  With respect to this issue, the Board in California Saw & Knife found that union-security clauses negotiated between a private union and a private employer pursuant to Sec. 8(a)(3) of the Act do not involve state action.  The Board majority therefore concluded that ﬁpublic sector and RLA prece-dents premised on constitutional principles are not controlling in the context of the NLRA.ﬂ  320 NLRB at 226. 3 In light of the judge™s finding that the certified mail requirement rendered unlawful the entirety of the Respondent™s challenge proce-dure, we do not pass on his discussion in fn. 5 of his decision as to whether challenging employees could be required to attend a ﬁResolu-tion Conferenceﬂ as a condition to having their challenges processed. 331 NLRB No. 15  OFFICE EMPLOYEES LOCAL 29 (DAMERON HOSPITAL ASSN.) 49portŠthereby foreclosing challenges to its dues-
reduction figures in generalŠand by failing to escrow 
the full amount of the reduced service fees paid by 
Charging Party Stoppenbrink since she became an objec-
tor.  Each of the Respondent™s 
Beck policies provided 
that the Respondent would treat the failure to submit 
challenges that specified a 
category of expenditures as a 
waiver of the right to cha
llenge the expenditures.  The 
policies further provided that upon receipt of a specific 
challenge, the Respondent would deposit the portion of 
dues and fees that represented the challenged amount in 
an interest-bearing escrow ac
count.  Thereafter, the chal-
lenger could request arbitration to resolve the dispute. 
By letter dated January 9, 1992, Stoppenbrink chal-
lenged ﬁ
all
 expenditures that are listed in your ‚financial 
report™ﬂ and stated, inter alia, that she would not partici-
pate in the dues-objection po
licy™s arbitration procedure 
(emphasis in original).  B
ecause of the Charging Party™s 
failure to identify individual expense categories in her 
challenge, the Respondent maintained that there was no 
dispute over fee expenditures 
and that it therefore had no 
obligation to escrow her service fees.  For the reasons set 
forth below, we find, in agreement with the judge, that 
the Respondent violated its duty of fair representation as 
alleged in the complaint. 
A union breaches its statutory duty of fair representation 
when its conduct toward a member of the collective-
bargaining unit is arbitrary, discriminatory, or in bad 
faith.
4  On careful consideration, we agree with the judge 
that the Respondent™s requireme
nt that an objector specify 
each expense category that he
 contends has been improp-
erly allocated between chargeable and nonchargeable ac-
tivities arbitrarily restricted employees™ rights under 
Beck
 to challenge a union™s dues-reduction figures.  In so hold-
ing, we emphasize the context of this specificity require-

ment.  The Union™s policy provided that a failure to iden-
tify a specific expenditure as improperly allocated would 
be considered as a waiver of 
any challenge to that expendi-
ture.  Accordingly, the Union treated Stoppenbrink™s gen-
eral challenge as a total waiver of her right to challenge 
union expenditures and failed to place the challenged 
amounts of Stoppenbrink™s reduced fee, i.e., the entire 
amount, into escrow.  Thus, a specific challenge was not 
simply a condition of escrow, it was effectively a condi-
tion of the right to invoke the challenge process itself. 
As the judge discussed, the information provided by 
the union to an objector need not be so detailed that an 
employee can make the ultimate determination at that 
point as to whether the union™s reduced fee is correct. 
The Board in 
California Saw & Knife
 found that the un-
ion™s provision of information that disclosed ﬁthe major 
categories of union expenditures,ﬂ like those the Respon-
dent set forth on its chargeable expense report, provided 
                                                          
                                                           
4 California Saw
, supra, 320 NLRB at 229, citing 
Vaca v. Sipes
, 386 
U.S. 171, 190 (1967). 
ﬁsufficient information to enable objectors to determine 

whether to challenge the dues-reduction calculations, and 
accordingly satisfies the duty 
of fair representation.ﬂ
5  Because the union is required 
only to provide the objec-
tor with ﬁmajor categoriesﬂ 
of expenditures and a break-
down of each into ﬁrepresentationalﬂ and ﬁnonrepresenta-
tionalﬂ categories, the nonmember objector may not have 
sufficient information to de
cide whether a specific ex-
penditure is incorrectly allocated.  By requiring an objec-

tor to analyze its chargeable expense report for precise 
inaccuracies or misallocation within or between general 
expense categories in order to single out individual cate-
gories for submission of a specific challenge (even 
though the objector may lack sufficient information to 
formulate such a challenge), the Union simply places too 
high a burden on the objector™s
 exercise of her right to 
challenge the Union™s figures. 
In this context, we find 
that it was unreasonable and 
arbitrary for the Respondent, 
at this stage of the dues-
objection process, to treat as a nullity challenges con-

tending, as a general matter, that the Union overstated its 
chargeable expenses.  Because the Union™s refusal to 
escrow was part and parcel 
of its refusal to accept the 
general challenge, we also hold that it was a breach of 
the union™s duty of fair repr
esentation to refuse to place 
the challenged amountŠi.e., the entire amountŠinto 

escrow in accordance with its 
established escrow policy.  
We do not, however, pass on the broader issue whether 
the duty of fair representation requires a union to place 
disputed amounts into escrow pending resolution of chal-
lenges to its dues-reduction calculation.  That issue is not 
presented in this case.  We also do not pass on whether 
the Union could maintain a policy under which all chal-
lenges, whether specific or general, would be accepted 
and processed, but placement of
 disputed funds into es-
crow would be subject to s
ubmission of a specific chal-
lenge.  That issue is also not presented here. 
The Respondent contends that its specificity require-
ment is reasonable in this
 case because the Charging 
Party has rejected arbitration, and thus if the Union did 

not require her to specify her challenge, the Union would 
be required to escrow the full amount of her reduced ser-
vice fees indefinitely.  That would be tantamount, the 
Respondent argues, to a determination that all of its ex-

penses are nonchargeable and would undermine its right 
to collect service fees for e
xpenses related to representa-
tional activities.  The Respondent also contends that the 
Board is barred from enforcing the recommended escrow 
remedy because of the Char
ging Party™s refusal to ex-
haust available and lawful ar
bitration procedures.  In 
rejecting this argument, we 
again emphasize that the un-
reasonableness of the Union™s 
policy in this case was that 
it treated a general challenge to its dues reduction calcu-
lation as a complete waiver of the objector™s 
Beck rights 
 5 Id. at 239. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 50and, accordingly, refused to escrow the disputed amounts 
pursuant to its established escrow policy. 
In any event, even assuming
 that the Charging Party actually rejected arbitration,6 escrowing the amounts she 
has challenged would not result in an ﬁindefinite escrowﬂ 
or undermine the Union™s righ
t to collect and use service 
fees for representational activities.  The Respondent™s 
own November 1991 
Beck policy provides an alternative 
means to resolve disputed co
sts allocations.  That policy 
states in pertinent part: 
 You will be entitled to obtain neutral arbitration of your 
protest by filing a Notice of Request for Arbitration 
with your protest.  
If you do not file a Notice of Request 
for Arbitration with your protest, your protest will be 
submitted to the Local 29 Executive Board for resolu-
tion, whose decision will be final
.  [Emphasis added.] 
  Thus, even if an objector refused to arbitrate, funds col-
lected from that objector would not remain in perpetual 
escrow, because the authority to resolve the protest would 

devolve back to the Respondent™s executive board, and 
once the executive board resolved
 the dispute the disputed 
fees would be released from escrow.  Thus, the Respon-
dent™s contention that striking down its ﬁspecificityﬂ re-
quirement will allow objectors who reject arbitration to 
become ﬁfree ridersﬂ for an indefinite period of time is 
simply not correct, under its own policies. 
For all these reasons, we hold that the Union violated the 
duty of fair representation in 
violated of Section 8(b)(1)(A) 
by refusing to accept Stoppenbrink™s challenge, and refus-
ing to place the disputed amounts into escrow pursuant to 
its escrow policy, because she 
did not specify the particular 
categories of expenses that she was challenging. 
2. As noted above, after Stoppenbrink filed her objec-
tion to the use of her dues for nonrepresentational pur-
poses, the Respondent, as required by 
California
 Saw, furnished her with its chargeable expense report which 
listed its major categories of expenditures and specified 
which were chargeable or nonchargeable.  The General 
Counsel and the Charging Part
y except to the judge™s 
dismissal of the complaint allegation that the financial 
disclosure unlawfully failed to explain one of the listed 
expenditures entitled ﬁGeneral and Defense Funds Re-
serve.ﬂ  We find no merit in the exceptions. 
As discussed above, the Board in 
California Saw & 
Knife
 found that unions are not obligated to disclose all 
of their expenditures in their 
initial
 response to the filing 
of Beck objections; rather, unions are required only to 
identify their 
major
 categories of expenditures, broken 
down into chargeable and nonchargeable allocations.  
The Respondent™s financial disclosure clearly does this. 
There is no contention that the Respondent unlawfully 
failed to supply Stoppenbrink with a listing of all its major 
                                                          
                                                           
6 We find it unnecessary to pass on the 
judge™s finding that the issue of 
whether the Charging Party rejected arbitration was not ﬁripeﬂ for review. 
categories of expenditures or that the listing unlawfully 
identified a chargeable expe
nse which is claimed to be 
nonchargeable.  Rather, the complaint™s sole allegation is 

that one item in the financial disclosure is ambiguous.  
That item, however, the general and defense funds reserve, 
was not one of the 
Respondent™s major categories of ex-
penditures.  Rather, as plainly set forth in its chargeable 
expense report, the General 
and Defense Funds Reserve 
was a sub-category of the 
International
™s expenses, funded by the affiliation fee paid to the International by the Re-

spondent.  Affiliation fees to the International were one of 
the Respondent™s major categori
es of expenses and were 
clearly identified in
 its chargeable expense report.  No 
further disclosure was required under 
California Saw
.7 Thus, by further breaking down the International™s ex-
penditures of the Respondent™s affiliation fee into sub-

categories, including the amount designated by the Inter-
national as its General and Defense Funds Reserve, the 
Respondent went beyond what was legally required.
8 Even assuming, arguendo, that the Respondent was ob-
ligated to disclose the International™s expenditures, we 
reject the complaint allegation that the General and De-
fense Funds Reserve was unlawfully ambiguous.  ﬁThe 
information to be provided to objectors need only be 

sufficient to enable them to determine whether to chal-
lenge the Union™s figures.ﬂ  
Teamsters Local 75 (Schrei-
ber Foods), 329 NLRB 28, 30 (1999).  We do not find 
the disputed expenses here so ambiguous or otherwise 

insufficient to preclude an 
objector from determining 
whether to file a challenge.  Indeed, Stoppenbrink filed a 
challenge questioning this expenditure.
9 We conclude, therefore, th
at the Respondent did not 
violate its duty of fair representation by failing, at the 
prechallenge stage, to explai
n the International™s General 
and Defense Funds Reserve expense set forth in its 
chargeable expense report submitted to Stoppenbrink.  
 7 The Report sets forth eight major categories that comprise the Re-
spondent™s expenses.  The amount of the affiliation fee that the Re-
spondent sends to the International is $239,971.11.  Of this amount, the 
International allocates $36,714.68 to its General and Defense Funds 

Reserve, which constitutes approxim
ately 15 percent of the Interna-
tional™s total expenditures of the 
Respondent™s affiliation fee and 3 
percent of the Respondent™s total expenditures.  The Report further 
shows that the International divi
des the $239,971.11 among nine other 
expenditures, in addition to the one at issue here. 
8 The Board, in 
Teamsters Local 166 (Dyn
corp Support Services)
, su-
pra, 327 NLRB 950 (1999), confirmed that a union need not break down 
in its initial response to an  objection how its affiliate spent its affiliation 
fees.  We recognize that the D.C. Circuit disagreed with the Board in 

Penrod v. NLRB,
 203 F.3d 41 (D.C. Cir. 2000).  To the extent that the 
court would require a union to break down affiliation fees into major 

spending categories (of the affiliate) 
and to identify what portion of the 
affilate™s expenditures are chargeab
le or nonchargeable, we need not 
reach that issue here.  In fact, th
e Respondent did brea
k down its affilia-
tion fees in this manner in the expense report it sent to Stoppenbrink. 
9 As set forth in the judge™s decision, the Respondent did eventually 
explain the International™s General and Defense Funds Reserve, but the 
explanation was not provided until af
ter the complaint was filed and, 
then, only to the General Counsel.   
 OFFICE EMPLOYEES LOCAL 29 (DAMERON HOSPITAL ASSN.) 51Accordingly, we affirm the judge™s dismissal of this as-
pect of the complaint.
10 3. The General Counsel and the Charging Party except 
to the judge™s finding that the Respondent did not violate 
Section 8(b)(1)(A) of
 the Act by allocating its chargeable 
expenses on a ﬁLocal-wideﬂ and ﬁInternational-wideﬂ 
basis rather than on a unit-by-unit basis.
11  The Board in 
California Saw
 found that the duty of fair representation 
does not require a union to calc
ulate, allocate, or disclose 
its chargeable expenses 
on a unit-by-unit basis.
12  We 
accordingly adopt the judge™s di
smissal of this allegation. 
The Respondent excepts to the judge™s finding that it vio-
lated Section 8(b)(1)(A) of the Act by charging Stoppen-
brink for litigation expenses incurred by another bargaining 
unit.  We find merit in the Respondent™s exceptions. 
In 
California Saw
, the Board held that a particular un-
ion expense attributable to activities outside an objector™s 

bargaining unit may properly be charged to objectors 

only if it is (1) ﬁgermane to the union™s role in collective 
bargaining, contract administration and grievance ad-
justmentﬂ and (2) incurred ﬁfor ‚services that may ulti-
mately inure to the benefit of the members of the local 
union by virtue of their membership in the parent organi-
zation.™ﬂ  320 NLRB 224 at 239, quoting 
Lehnert v. Fer-
ris Faculty Assn
., 500 U.S. 507, 524 (1991).  The Gen-
eral Counsel™s sole contention is that litigation expenses 
are per se nonchargeable as nongermane to the Respon-
dent™s role as a collective-ba
rgaining representative.  The 
Board rejected this per se argument in 
California Saw
 and we do so here.  Accordingly, we reverse the judge 
and dismiss the allegation that the Respondent violated 
                                                          
                                                           
10 The Charging Party argues separately
 in her brief that the Respon-
dent unlawfully failed to specify 
how
 the General and Defense Funds 
Reserve was allocated between charg
eable and nonchargeable activities.  
Aside from the fact that this argument was not a part of the General 
Counsel™s theory of the complaint and, hence, is not properly before us, 
we disagree with the Charging Party.  As stated in 
Teamsters Local 443 
(Connecticut Limousine)
, 324 NLRB 633, 635 (1997), and 
Teamsters 
Local 166 (Dyncorp Support Services)
, supra, questions regarding how a 
union has calculated its dues reductio
n figure are appropriate for the final 
stage of the 
Beck
 objection process, i.e., the challenge stage which Stop-
penbrink has invoked here.  Thus, we fi
nd ourselves at odds with the D.C. 
Circuit™s decision denying enforcement of the Board™s 
Dyncorp decision, 
see Penrod v. NLRB
, supra, 203 F.3d 41, which would appear to require 
unions in their 
initial
 response to an objection to establish finally and 
definitively, with facts and figures, that their expenditures are chargeable 
to the degree asserted.  In rejecting this approach, we emphasize that our 
disagreement with the court centers not on the 
amount
 of financial infor-
mation that must be disclosed but, rather, on 
when
 it must be provided. 
11 This complaint allegation pertained to each of the Respondent™s 
Beck policies. 12 320 NLRB at 237. The Board reasoned that if an objector does not 
accept a union™s assertion that it calculated and/or allocated its ex-penses so that only those that ultimately inure to the benefit of the 
bargaining unit are being charged, the objector may challenge that 
assertion under the procedures set forth in the Union™s 
Beck
 policy.  
Section 8(b)(1)(A) by charging Stoppenbrink for extra-
unit litigation expenses.
13 ORDER The National Labor Relations Board adopts the Order 
of the administrative law judge as modified and set forth 
in full below and orders that the Respondent, Office & 
Professional Employees International Union, Local 29, 
AFLŒCIO, Oakland, California,
 its officers, agents, and 
representatives, shall 
1. Cease and desist from 
(a) Maintaining, enforcing, or publicizing an objecting 
nonmember service fee reduction policy that fails to pro-
vide for the immediate reduction in dues and fees for 
nonmembers who file proper objections to the Respon-
dent™s expenditure of their dues for nonrepresentational 
purposes pursuant to 
Communications Workers v. Beck
, 487 U.S. 735 (1988). 
(b) Maintaining an objecting nonmember service fee 
reduction policy that requires employees to communicate 
with the Union by certified mail. 
(c) Maintaining an objecting nonmember service fee 
reduction policy that provides for a charge and rebate 

system delaying reduction of objecting employees™ ser-
vice fees. 
(d) Maintaining an objecting nonmember service fee 
reduction policy that requires employees to make spe-

cific as opposed to general challenges to the Union™s cost 

allocations. 
(e) Refusing, because an objector files an general in-
stead of a specific challenge,
 to immediately deposit the 
amount of the disputed fees into an interest-bearing es-
crow account, as provided fo
r in its nonmember service 
fee reduction policy, on rece
ipt of an objector™s specific 
or general challenges. 
(f) In any like or related manner restraining or coercing 
employees in the exercise of
 the rights guaranteed them 
by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Amend its nonmember service fee reduction policy 
to delete any provision that fails to provide for the im-
mediate reduction in service fees upon receipt of a proper 
Beck objection. 
(b) Amend its nonmember service fee reduction policy 
to delete any provision that requires employees to com-
municate with the Union by certified mail. 
(c) Amend its nonmember service fee reduction policy 
to delete any provision establishing a charge and rebate 

system. 
(d) Amend its nonmember service fee reduction policy to 
delete any requirement that employees file specific as op-

posed to general challenges to the Union™s cost allocations. 
 13 Id. In view of our finding, we reject the Charging Party™s conten-
tion that the Respondent should be required to reimburse her for that 
portion of her fees spent on nonunit litigation expenses. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 52(e) Deposit all service fees from Alexandria M. Stop-
penbrink that are brought into dispute by her general 
challenge to the Union™s cost allocations into an interest-
bearing escrow account, including an amount equal to 
the interest that would have accrued had such fees been 
timely escrowed. 
(f) Publish and disseminate its amended nonmember 
service fee reduction policy. 
(g) Preserve and, within 14 days of a request, make avail-
able to the Board or its agents for examination and copying, 
all records necessary to analyze the amount of money to be 
placed in escrow under the terms of this Order. 
(h) Within 14 days after service by the Region, post at 
its union hall offices copies of the attached notice 
marked ﬁAppendix.ﬂ
14  Copies of the notice, on forms 
provided by the Regional Director for Region 32, after 
being signed by Respondent Union™s authorized repre-
sentative, shall be posted by Respondent Union immedi-
ately upon receipt and main
tained for 60 consecutive 
days in conspicuous places, including all places where 
notices to employees and members are customarily 

posted.  Reasonable steps shall be taken by the Respon-
dent Union to ensure that th
e notices are not altered, de-
faced, or covered by any other material. 
(i) Within 14 days after service by the Region, sign 
and return sufficient copies of the Notice for posting by 
Dameron Hospital Association, if willing, at all locations 
where notices to Dameron Hospital Association™s unit 
employees are customarily posted. 
(j) Within 21 days after service by the Region, file 
with the Regional Director a sworn certificate of a re-
sponsible official on a form provided by the Region at-
testing to the steps the Respondent has taken to comply. 
 MEMBER BRAME, concurring in part and dissenting in 
part. 
I. A.  Introduction 
This case involves the Union™s unlawful response to 
Alexandria Stoppenbrink™s exercise of her right, under 

Section 7 of the National Labor Relations Act (NLRA or 

the Act),
1 to refrain from union activities when working 
under a union-security provision.
2                                                           
                                                                                             
14 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
1 Below are the provisions of the National Labor Relations Act, as 
amended (29 U.S.C. §§ 151Œ169) that are pertinent here: 
Sec. 7 provides in relevant part: 
Employees shall have the right to se
lf-organization, to form, join, or 

assist labor organizations, to barg
ain collectively through represen-
tatives of their own c
hoosing, and to engage 
in other concerted ac-
tivities for the purpose of collective bargaining or other mutual aid 
or protection, and shall also have th
e right to refrain from any or all 
such activities except to the extent that such right may be affected 
Section 8(a)(3) of the National Labor Relations Act 
permits parties to a
 collective-bargaining agreement to 
 by an agreement requiring membership in a labor organization as a 
condition of employment as authorized in section 8(a)(3).  
Sec. 8(a)(3) provides in relevant part: 
 It shall be an unfair labor practice for an employerŠ 
(3) by discrimination in regard to hire or tenure of employ-
ment or any term or condition of employment to encourage or 
discourage membership in any labor organization: 
Provided
, That 
nothing in this Act . . . shall preclude an employer from making 

an agreement with a labor organizat
ion . . . to require as a condi-
tion of employment membership th
erein on or after the thirtieth day following the beginning of such employment or the effective 
date of such agreement, whichever is the later, (i) if such labor 
organization is the representative of the employees as provided in 

section 9(a), in the appropriate 
collective-bargaining unit covered 
by such agreement when made . . 
.  Provided further
, That no em-
ployer shall justify any discrimination against an employee for 
nonmembership in a labor organization (A) if he has reasonable 
grounds for believing that such membership was not available to 
the employee on the same terms and conditions generally applica-

ble to other members, or (B) if he has reasonable grounds for be-
lieving that membership was denied or terminated for reasons 
other than the failure of the employee to tender the periodic dues 

and the initiation fees uniformly 
required as a condition of acquir-
ing or retaining membership. 
 Sec. 8(b) provides in relevant part: 
It shall be an unfair labor practice for a labor organization or 
its agentsŠ (1) to restrain or coerce (A) em
ployees in the exercise of the 
rights guaranteed in Section 7: 
Provided
, That this paragraph shall 
not impair the right of a labor 
organization to prescribe its own 
rules with respect to the acquisition or retention of membership 
therein. . . .
 Sec. 9(a) provides in relevant part: 
Representatives designated or sel
ected for the purposes of collec-
tive bargaining by the majority of the employees in a unit appro-
priate for such purposes, shall be 
the exclusive representatives of 
all the employees in such unit fo
r the purposes of collective bar-
gaining in respect to rates of pay, wages, hours of employment, or 
other conditions of employment. . . . 
Sec. 301 of the Labor Management Relations Act of 1947 (29 
U.S.C. § 185) provides in relevant part: 
(a) Suits for violation of contracts between an employer and a 
labor organization . . . may be brought
 in any district court of the 
United States having jurisdiction of the parties. . . . 
(b) Any labor organization which 
represents employees in an 
industry affecting commerce . . . ma
y sue or be sued as an entity 
and in behalf of the employees whom
 it represents in the courts of 
the United States. . . . 
2 A union-security provision is a provision in a collective-bargaining 
agreement by which an employer a
nd a union agree that, as a condition 
of employment, all unit employees must satisfy a ﬁmembershipﬂ or 
financial obligation to the union.  See 
text of the first proviso to Sec. 
8(a)(3), supra, fn. 1 (hereafter the 8(a)(3) proviso). 
An ﬁagency shopﬂ is a contractua
l arrangement requiring every em-
ployee represented by a union, even though not a union member, to pay 
to the union, as a condition of empl
oyment, a service charge equal to  
the amount of union dues and initiation fees uniformly required of 
union members.  In 1947, Congress, in the Taft-Hartley amendments to 
the Wagner Act of 1935, by the current Sec. 8(a)(3), outlawed the 
closed union shop, in which all employees were required to acquire and 
maintain full membership in their labor
 organization.  Thus, the type of 
limited union security arrangement permitted in Sec. 8(a)(3) is, in es-

sence, an agency shop.  See 
NLRB v. General Motors Corp
., 373 U.S. 
734, 742 (1963) (ﬁmembershipﬂ requirement under Sec. 8(a)(3) has 
been ﬁwhittled down to its financial coreﬂ).  
 OFFICE EMPLOYEES LOCAL 29 (DAMERON HOSPITAL ASSN.) 53provide that all employees in a
 bargaining unit must com-
pensate the union for providing exclusive bargaining
 rep-resentation.
  In Communications Workers v. Beck,
3 the 
Supreme Court held, among other things, that Section 
8(a)(3) does not permit a union to expend funds, exacted 
from nonmember employees who object, on activities not 
related
 to the union™s functions as the exclusive bargaining 
representative.  The Court defined these functions as col-
lective bargaining, contract administration, and grievance 
adjustment.
4  In so holding, the Court drew upon a well-
developed body of law respecting the limited authority of 
an exclusive bargaining representative under section 2, 
Eleventh of the Railway Labor Act (RLA)
5 to exact finan-cial support from objecting nonmembers.  The Court 

found that Congress enacted the 8(a)(3) proviso to accom-
plish the same purposes as section 2, Eleventh of the RLA: 
ﬁto remedy the inequities posed by ‚free riders™ who would 
otherwise unfairly profit from the Taft-Hartley Act™s 
abolition of the closed shop.ﬂ
6  In restricting a union™s 
power to exact funds from objectors under the Act, the 

Beck Court drew in particular upon its analysis of the 
scope of section 2, Eleventh in 
Machinists v. Street,
7 an 
RLA case that it found controlling in the NLRA context.  

The Court had earlier found 
Street
 controlling in another 
context: the constitutional limitations on the ﬁfair shareﬂ 
payments exclusive bargaining representatives in the 
public sector could extract from nonmembers.
8 As I will discuss fully below, the Court has accorded vir-
tually identical treatment to cases arising under section 2, 
Eleventh of the RLA and those arising under state statutes 
enabling public sector unions to bargain for union-security 
provisions.  In the RLA and 
state public sector cases, the 
                                                          
                                                           
3 487 U.S. 735 (1988). 
4 Id. at 745.  These three functions will be referred to as the ﬁ
Beck trio,ﬂ representational activities, or chargeable activities. 
5 45 U.S.C. § 152, subdivision Eleventh (sec. 2, Eleventh).  Congress 
added this section to the RLA in 19
51 to permit railway unions to nego-
tiate union-security provisions.  Sec. 2, Eleventh provides in relevant 
part:  Eleventh.  Notwithstanding any other provisions of this chap-
ter, or of any other statute or law of the United States, or Territory 
thereof, or of any State, any carrier or carriers as defined in this 
chapter and a labor organization 
or labor organizations duly des-
ignated and authorized to represent employees in accordance with 
the requirements of this chapter shall be permittedŠ 
(a) to make agreements, requiri
ng, as a condition of continued 
employment, that within sixty 
days following the beginning of 
such employment, or the effective date of such agreements, 
whichever is the later, all employees shall become members of the 
labor organization representing their 
craft or class: Provided, That 
no such agreement shall require such condition of employment 
with respect to employees to wh
om membership is not available 
upon the same terms and conditions as are generally applicable to 
any other member or with respect to employees to whom mem-
bership was denied or terminated for any reason other than the 
failure of the employee to tender the periodic dues, initiation fees, 
and assessments (not including fi
nes and penalties) uniformly re-
quired as a condition of acquiring or retaining membership. 
6 487 U.S. at 753Œ754. 
7 367 U.S. 740 (1961). 
8 Abood v. Detroit Board of Education
, 431 U.S. 209 (1977). 
Court had recognized that allowing a collective bargaining 
representative to require fees from nonmembers pursuant to 
both the RLA and state statutes ﬁimping[ed] upon associa-
tional freedom,ﬂ and justified this impingement on em-
ployee freedom only by the same ﬁimportant government 
interests.ﬂ
9  In 
Beck
, it extended this treatment to cases aris-
ing under the Act.  Thus, 
Beck
 integrated union security law 
under the Act into a broader body of law dealing with union 
security where a union has the statutory role of exclusive 
bargaining representative and the accompanying duty to 
represent all employees fairly. 
In California Saw & Knife Works
,10 however, the Board 
ignored the standards worked out in the Court™s rulings, 
and instead held that it would apply a far less demanding 
duty of fair representation standard
11 to allegations that a 
union had abused its limited authority under the 8(a)(3) 
proviso.  In so doing, the Board confused a condition 
precedent for a permissible legislative judgment that union 
security fosters labor peaceŠth
e obligation to represent all 
unit employees, union and nonunion alikeŠwith the stan-
dard of conduct for evaluating a union™s extraction of fees 

from nonmembers.  The Board took a standard used to 
measure a collective-bargaini
ng representative™s perform-
 9 Id. at 225. 
10 320 NLRB 224, 248Œ249 (1995), supplemental decision, 321 NLRB 
731 (1996), enf. sub nom. 
Machinists v. NLRB,
 133 F.3d 1012 (7th Cir. 
1998), cert. denied sub nom. 
Strang v. NLRB
, 525 U.S. 813 (1998). 
11 The duty of fair representation is a judicially
 imposed legal obliga-
tion on bargaining representatives, 
originally developed under the 
Railway Labor Act, which holds that a union, as the exclusive represen-
tative of all employees in a unit, owes each employee, whether or not a 

union member, a duty to exercise honesty of purpose and good faith 
with respect to statutory activities.  See, e.g., 
Steele v. Louisville & 
N. R. Co
., 323 U.S. 192 (1944); applied to the NLRA in 
Ford Motor 
Co. v. Huffman, 345 U.S. 330 (1953).  The duty of fair representation is 
the corollary of the power an excl
usive representative holds over the 
work lives of represented employees.  
Vaca v. Sipes, 386 U.S. 171, 177 
(1967).  Further, it constitutes an
 accommodation of a union™s need to 
exercise discretion in carrying out its bargaining obligations and the 
right of represented employees to fa
ir, rational, and nondiscriminatory 
treatment by their bargaining representative.  ﬁA wide range of reason-
ableness must be allowed a statutor
y bargaining representative in serv-
ing the unit it represents, subject always to complete good faith and 

honesty of purpose in the exercise of its discretion.ﬂ  
Ford Motor Co., 345 U.S. at 338.  A union breaches its duty of fair representation 
through conduct that is ﬁarbitrary, discriminatory, or in bad faith.ﬂ  
Vaca
, 386 U.S. at 190. 
Ford and Vaca 
arose under Sec. 301 of the Labor Management 
Relations Act  (see fn. 1, supra, for text), which accords Federal courts 

jurisdiction over suits by and against labor organizations, including 
employees™ suits alleging a breach of 
the union™s duty of fair represen-
tation.  A suit brought under Sec. 
301 against a union does not provide 
employees with a remedy for violations of Sec. 8(b)(1)(A). 
Fourteen years after the passage of the Taft-Hartley amendments, the 
Board found that that duty of fair
 representation was enforceable through an unfair labor 
practice proceeding alleging a violation of Sec. 
8(b)(1)(A).  
Miranda Fuel Co
., 140 NLRB 181, 185 (1962), enf. denied 
326 F.2d 172 (2d Cir. 1963).  The Board derived the right from the Sec. 
7 right to ﬁbargain collectively through representatives of [the employ-
ees™] own choosing,ﬂ and concluded th
at Sec. 8(b)(1)(A) ﬁprohibits 
labor organizations, when acting in 
a statutory representative capacity, 
from taking action against any empl
oyee upon considerations or classi-
fications which are irrelevant, 
invidious, or unfair.ﬂ  Id.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 54ance of the difficult task of reconciling conflicting inter-
ests within the bargaining unit and applied it to the quite 
different issue of a union™s assertion of its interest qua 
union against dissenting nonmembers.  This error has 
caused the Board to strike an incorrect balance between 
the statutory rights of nonmember objectors and the de-
rivative interest of a labor organization in demanding fi-

nancial support from nonmembers. 
The Board today replicates this misreading of 
Beck.  Thus, I write at length to explicate the holding in 
Beck, to 
illustrate the dangers of applying the less rigorous duty of 
fair representation standard to the statutory rights of em-
ployees, and to offer a more appropriate mode of analysis 
for protecting the rights of dissenting nonmembers. 
In Beck, the Supreme Court enla
rged the previous ad-
ministrative and judicial scope of the right of employees 

to refrain from union activities when working under a 
union-security clause.  After 
Beck, employees working 
under the Act enjoy a number of rights possessed for 
some time by workers not covered by the Act.  As ex-
plained fully below, among other rights, employees cov-

ered by the Act are entitled to information about their 
rights, obligations, and options under a union-security 
clause and about the union™s expenditures of funds.  
Thus, if employees choose nonmembership in the union, 
they have the right to object to the expenditure of the 
equivalent of dues and fees for nonrepresentational ac-
tivities, receive an immediate reduction if the union 
makes such expenditures, and challenge the amount of 
their remittance to the union.  The new articulation in 
Beck of the scope of union authority under the 8(a)(3) 
proviso meant that the Board™s interpretation of Section 

7, Section 8(a)(3), and Section 8(b)(1)(A) would require 
profound alteration. 
The complaint here alleges as unlawful aspects of the 
Union™s policy covering unit nonmembers™ objections to 

subsidizing activities other than the ﬁ
Beck trio,ﬂ and chal-
lenges to the Union™s financial report of the proportions of 
fees and dues spent on repres
entational and nonrepresenta-
tional activities.
12  To remedy the violations of Section 
8(b)(1)(A) that it has found, the Board majority, among 

other things, orders the Union to revise its dues objector 
policy to conform with 
Beck
 and the Board™s interpretation 
of it in 
California Saw & Knife Works
.  As noted above, 
the Board there held that a 
union breaches its duty of fair 
representation when it violates an employee™s 
Beck rights, 
and applied a duty of fair representation analysis to com-
plaint allegations relating to those rights. 
Under Section 7, the right to refrain from joining or as-
sisting a union is a fundame
ntal employee right, as criti-
cal to the legislative end of labor peace as is the right, 
preserved in the same section, to participate in union 
activity.  Here we deal with an employee who has chosen 
                                                          
                                                           
12 The Union promulgated the policy in January 1991 and revised it 
in November of that year. 
to refrain from union activity, insofar as a governing un-
ion-security clause and excl
usive representation on the 
basis of majority choice permit.
13  Under a union-security 
provision, an employee™s chief means of refraining from 
supporting a union are to refu
se to become a member, or 
to resign from membership, and to object to paying for 
activities not germane to collective bargaining.  Thus, the 
standards that the Board and courts apply to allegations 
that unions have coerced employees by overreaching 
with respect to union security are vitally important to 
union members and nonmembers alike.
14 The majority rationale, insofar as it uses the duty of 
fair representation as the standard for deciding whether a 
union has violated Section 8(b)(1)(A) with respect to 
Beck rights, cannot fully protect the right to refrain from 
assisting a union; therefore, I would find additional 
violations of Section 8(b)(1)(A).  As I shall explain, Su-
preme Court cases dealing w
ith union security pursuant 
to Section 301 litigation provide no basis for analyzing a 
union™s 
Beck obligations under the rubric of fair repre-
sentation in an unfair labor practice proceeding under 
Section 8 of the Act.
15 Instead, the Court™s analys
is in these cases, and par-
ticularly in 
Beck itself, mandates that the Board apply 
Section 8(b)(1)(A)™s prohibition against restraint and 
coercion 
directly
 to union conduct unauthorized by the 
8(a)(3) proviso.  By holding that the Board has primary 
 13 See text of Sec. 9(a), supra, fn. 1. 
14 Experience shows that an employee™s attitude toward his union 
may change.  In this case, the Ch
arging Party was a union member for 
some time, and resigned.  See, e.g., 
Teamsters Local 75 (Schreiber 
Foods)
, 329 NLRB 28 (1999) (charging parties had been union mem-
bers for several years and resigned).  The Supreme Court has also rec-
ognized this, and found that Sec. 8(a)(3) does as well: 
We think it noteworthy that § 8(a
)(3) protects the employment rights 
of the dissatisfied member, as well as those of the worker who never 

assumed full union membership.  By allowing employees to resign 
from a union at any time, § 8(a)(3) protects the employee whose 
views come to diverge from those of his union.   
Pattern Makers v. NLRB
, 473 U.S. 95, 106 (1985). 
15 Supreme Court cases consideri
ng state statutes, although based on 
a slightly different rationale, also fa
il to support application of the duty 
of fair representation to fee objectors™ rights. In 
Abood
, 431 U.S. 209, 
the Supreme Court reviewed a Michigan statute permitting unions to 

charge nonmembers agency fees equal to membership dues.  The Court 
held that the statute was constitutional insofar as the service charges 
financed collective bargaining, contract administration, and grievance 
adjustment.  The case came before the Court on the decision of the 
Michigan courts that literal applic
ation of the statute could violate 
nonmembers™ constitutional rights, a
nd holding that the statute permit-
ted expenditure of agency fees fo
r political purposes.  230 N.W.2d 322, 
326Œ327 (Mich. Ct. App. 1975).  In 
Chicago Teachers Local 1 v. Hud-
son, 475 U.S. 292 (1986), the Court reviewed the adequacy of union 
procedures under an Illinois statute that authorized exaction of only a 
fair share of representational expenses from nonmembers.  In 
Lehnert v. 
Ferris Faculty Assn., 500 U.S. 507 (1991), a post-
Beck case, the Court reviewed the chargeability to non
members of expenditures under the 
Michigan statute involved in 
Abood
.  None of these cases can be read 
as implying that the duty of fair re
presentation defines the limits on a 
union™s authority respecting the exac
tion of dues.  Rather, each was 
decided on First Amendment grounds.  
 OFFICE EMPLOYEES LOCAL 29 (DAMERON HOSPITAL ASSN.) 55jurisdiction over cases involving Section 8,
16 and that a 
union™s collection of funds unauthorized by the 8(a)(3) 
proviso implicates Section 8 directly,
17 the Court defined 
the Board™s task: apply Sectio
n 8(b)(1)(A) to allegations 
concerning union abuse of the limited authority
 bestowed 
by the 8(a)(3) proviso.  Thus, I reject the Board™s duty of 
fair representation analysis in 
Beck cases, as I find that it 
neither provides adequate 
protection of the Section 7 
right to refrain from participating in union activity nor 
adheres to binding precedent. 
B. Facts and Findings 
The Charging Party is an employee in a bargaining 
unit of office clerical employ
ees at Dameron Hospital, an 
acute care medical facility in Stockton, California.
18  The 
Union and the Hospital maintain a bargaining relation-
ship covering a unit of about 300 employees, with suc-
cessive collective-bargaining
 agreements containing un-
ion-security provisions.
19  The Union is a local affiliate 
of the parent union, the International, and maintains of-
fices in Oakland, California. 
 The Union represents about 
205 units in California and Nevada.  About 85 percent of 
these bargaining units contai
n fewer than 10 employees.  
The Charging Party™s is the Union™s second largest unit, 
with other units ranging from 2 to nearly 2000 employ-

ees.  Virtually all employees in the Union are private 
sector clericals, employed by health care, insurance, dis-
tribution, and labor organizations. 
The International is affiliated in the same manner with a 
large number of locals throughout the United States and 
Canada.  The record does not show whether most or all of 
the employees represented by
 the International™s local 
affiliates work in the private sector as opposed to the pub-

lic sector, what percentage ar
e clerical employees, or what 
percentage are employed in Canada.  The locals, including 

the Union here, remit to the International a portion of the 
dues and other fees they collect from represented employ-
                                                          
                                                           
16 Beck, 487 U.S. 735, 742. 
17 Id. 
18 Stoppenbrink™s husband, Ken Stoppe
nbrink, is the director of per-
sonnel at the Hospital, and in that capacity represents the Hospital in 
labor relations matters, including 
collective-bargaining negotiations 
with the Union concerning his wife™s unit. 
19 The text of the union-recognition and union-security provisions, in 
relevant part, follows: 
The Hospital recognizes the Union as the exclusive bargain-
ing agent for employees covered by this Agreement whose classi-

fications are listed below . . . and for any other mutually agreed 
upon classifications which may be 
established related to the duties 
of the departments currently covered by this Agreement. . . . 
All employees of the Hospital w
ho are subject to this Agree-
ment shall be required as a condition of continued employment to 
maintain their membership in the Union. 
Any person hereafter employed who is not a member of the 
Union shall make application to jo
in the Union within thirty (30) 
days from the date of employment, except for a temporary em-
ployee specifically hired for a period of less than ninety (90) days. 
Any employee who fails to comply with this Article shall be re-
placed within fifteen (15) days 
after notice to the Hospital by the 
Union. ees; the judge found that the International provides the 
locals with support and assistance.  The record does not 
specify the nature or extent of such assistance. 
As noted, the Union has developed policies regarding 
dues objectors, with those relevant here dating from 

January and November 1991.  Under the January version, 
the Union provided notice of 
its procedures to employees 
upon their objection to supporting nonrepresentational 
activities.  The Union accommodated dues objections 
through a ﬁcharge and rebate
ﬂ system, by which the Un-
ion collected full dues from objectors, and rebated the 
nonchargeable portion at th
e end of the fiscal year.
20  The 
Union also provided objectors with a financial report for 

the year, with categories of expenditures allocated be-
tween representational and nonrepresentational purposes, 
to allow an objector to challenge any expenditure he be-
lieved was incorrectly charged to him.  With respect to a 
challenge of its figures, the Union imposed the following 

requirements on objectors: to
 send challenges by certi-
fied mail; to specify whic
h expenditures were chal-
lenged; and to participate in the Union™s internal dispute 

resolution procedure, called 
a ﬁResolution Conference.ﬂ  
Under this procedure, an obj
ector wishing to challenge 
the Union™s calculations was required to meet with a 
union official who would explain to the challenger the 
ﬁpurposes and benefitsﬂ of the challenged expenditure.  
The policy further provided that if the objector did not 
appear, the Union could take the position that the chal-
lenge had been withdrawn, and its executive board would 
have the discretion to make a unilateral decision.  If the 

challenge was not resolved by the above-described inter-
nal dispute resolution procedure, then the employee was 
entitled to file a notice of ar
bitration, again by certified 
mail. The Union™s revised November policy is set out in the 
record and is provided to unit employees upon resigna-
tion.  It informs nonmembers that they may object to 
supporting union activities not germane to employee 
representation, and that after a nonmember registers an 
objection, the Union will provide a report of Local Union 
expenditures, showing chargeable and nonchargeable 

expenditures.  The Union would also arrange an advance 
reduction in the dues payments, based on the percentage 
of nonchargeable expenditures in the previous account-
ing year.  Upon receipt of 
a challenge of any specific 
expenditure, the Union would deposit the disputed sum 

in an interest-bearing escrow
 account.  The revised pol-
icy also provided for arbitration of challenges to the Un-
ion™s financial calculations, as follows: 
 You will be entitled to obtain neutral arbitration of your 
protest by filing a Notice of Request for Arbitration 
 20 The Charging Party received a check in December 1991 for the por-
tion of her dues that the Respondent claimed supported nonrepresenta-
tional activities, despite her statement in her letter of resignation and 
objection that she was entitled to 
an advance reduction of dues.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 56with your protest.  If you do not file a Notice of Re-
quest for Arbitration with your protest, your protest will 
be submitted to the Local 29 Executive Board for reso-
lution, whose decision will be final. 
 Thus, the revised policy deleted the certified mail re-
quirement, internal dispute resolution procedure, and 
ﬁcharge and rebateﬂ system. 
Stoppenbrink was a member of the Union until May 
10, 1991, when she wrote a letter to the Union tendering 

her resignation, objecting to the Union™s use of her dues 
for nonrepresentational purposes, and seeking an imme-
diate reduction in the amount of her remittance to the 
Union.  On December 12, 1991, the Union provided the 
Charging Party with a report of expenditures, and, de-

spite her demand for an immediate reduction in her dues 
in her resignation letter, a refund of the proportion of 
dues it asserted were spent on nonrepresentational activi-
ties.  By a January 9, 1992 letter, the Charging Party 
raised a general challenge to all of the Union™s expendi-
tures, but continued to remit the fees required of objec-
tors.  The Union has rejected her general challenge and 
has refused to place her entire
 service fee in escrow. 
The complaint alleged that both versions of the Union™s 
dues objector policy viol
ated Section 8(b)(1)(A).
21  As to 
the January version, the complaint alleged, among other 
things, that the Un
ion violated Section 8(b)(1)(A) by re-
quiring that objectors submit challenges to the Union™s 
financial breakdown by certified mail and participate in the 
Union™s internal dispute resolution procedure.  The judge 
found that the certified mail requirement impeded the exer-
cise of Beck
 rights in violation of Section 8(b)(1)(A), a 
finding to which no party has excepted.  In light of this 

finding, the judge declined to pass on what he termed a 
ﬁfacialﬂ challenge to the lawfu
lness of the internal dispute 
resolution procedure, as he found that the Union had never 
required an objector to pursue it.  The Charging Party has 
                                                          
 21 The Union has challenged the General Counsel™s standing to act 
on Stoppenbrink™s charges, arguing that she is not a bargaining unit 
employee because she is married to the Hospital™s director of person-
nel.  I agree with the judge and my
 colleagues that at relevant times 
Stoppenbrink performed bargaining unit work and was viewed by both 
the Union and the 
Hospital as a unit employee, as is clearly demon-
strated by the Union™s receipt and retention of her dues.  There is no 

dispute that Stoppenbrink is a statutory employee; accordingly, no legal 
obstacle exists to pursuing her charges.    
Second, the Union contends that it revised its January policy on Novem-
ber 20, 1991, and had never subjected employees to it, so allegations re-

specting it are moot.  I agree with the judge and my colleagues that these 
allegations are ripe for decision.  As an initial matter, the Charging Party 
was in fact subject to the January policy, as she objected before the Novem-
ber policy took effect, and did not re
ceive her ﬁrebateﬂ of dues used for 
nonrepresentational purposes until December 1991.  In addition, with re-

spect to other aspects of the January policy alleged as unlawful, Board law 
permits a charged party to avoid liabil
ity for unlawful conduct by repudiat-
ing the conduct in a manner that is timely, unambiguous, specific to the 
coercive conduct, free from other proscribed conduct, adequately published 
to employees, and accompanied by assurances against further interference.  
Passavant Memorial Area Hospital,
 237 NLRB 138 (1978). The Union has 
failed to meet thes
e conditions here. 
excepted to the judge™s failure to find that the internal dis-
pute
 resolution procedure was unlawful, arguing that it is a 
self-created, involuntary set of rules to which a nonmember 

cannot be bound, and that it is a coercive attempt to ﬁex-
haust Beck
 objectors into submission.ﬂ  No party has ex-
cepted to the judge™s findings, on complaint allegations, 
that the January policy™s ﬁcharg
e and rebateﬂ system and its 
failure to provide objectors a breakdown of expenses re-
garding the International and the local in a timely manner 
also violated Section 8(b)(1)(A). 
The complaint alleged that both the January and the 
November versions violated Section 8(b)(1)(A) by re-
quiring objectors to make specific, rather than general, 
challenges to chargeable e
xpenditures.  The judge found 
that the specific challenge requirement unreasonably 
burdened the exercise of 
Beck
 rights, and therefore vio-
lated Section 8(b)(1)(A).  The Union excepts, arguing 
that accepting general challenges would require it to 
place in indefinite escrow th
e full dues of any objector 
who chose to register a general challenge and thus to 

permit the Charging Party to receive union representation 
without contributing to its cost. 
The complaint alleged additionally that the November 
policy violated Section 8(b)(1)(A) by including as a 

chargeable expense category 
in the Union™s financial 
disclosure a ﬁGeneral and Defense Fund Reserve,ﬂ as the 
category fails to provide an objector with sufficient in-

formation for a decision whethe
r to challenge its charge-
ability to objectors.  The judge dismissed this allegation, 

finding that ﬁreserve fundsﬂ is an unambiguous account-
ing term, and that no expenditures had been made from 
this fund in the relevant accounting year.  The Charging 
Party excepts, arguing that th
e nomenclature is so vague 
that an objector cannot make 
a decision whether to chal-
lenge it, and that expenditures of any sort could be made 
from such an account. 
The complaint further alleged that the November pol-
icy violated Section 8(b)(1)(
A) by failing to allocate the 
Local and the International™s expenditures on a unit-by-
unit basis.  The judge found that the Union had not vio-
lated Section 8(b)(1)(A) by pooling its expenditures, ex-

cept with respect to litigation expenses; he found that the 
Union™s failure to provide the Charging Party with in-
formation regarding litigation expenditures as to her own 
unit violated Section 8(b)(1)(A).  The General Counsel 
and Charging Party except, ar
guing that under applicable 
precedent the Union is obligated to provide the Charging 
Party with a report of expenditures respecting her unit.  
The Union excepts to the judge™s finding that pooling 
litigation expenses is unlawful, arguing that a strict rule 
that litigation expenses outside the unit cannot be 
charged to objectors would prevent the Union from 
charging objectors for the use 
of attorneys in arbitrations 
and unfair labor practice proceedings. 
Finally, the complaint alleged that the Union™s No-
vember policy violated Section 8(b)(1)(A) by failing to 
 OFFICE EMPLOYEES LOCAL 29 (DAMERON HOSPITAL ASSN.) 57escrow the full amount of the Charging Party™s service 
fee; the judge found that the Union™s refusal to escrow 
her full fees upon her general challenge was unlawful.  

The Union excepts, for esse
ntially the same reasons 
given as to the general challenge.
 My colleagues adopt the judge™s findings, except that 
they reverse and dismiss the allegation that the Union vio-
lated Section 8(b)(1)(A) with respect to extra-unit litiga-
tion.  Regarding the requirement that objectors file specific 
challenges, the majority finds that, as it would require the 
Union to provide only major categories of expenditures 
broken down into chargeable and nonchargeable expenses 
at this pre-challenge stage, 
the Union has breached its duty 
of fair representation by placing too great a burden on 
challengers to identify specific overstatements
 or misallo-
cation of funds.  Further, the majority rejects the Union™s 
argument that as the Charging 
Party has rejected arbritra-
tion, her general challenge will result in an indefinite es-
crow of disputed funds.  The majority finds that, under the 
Union™s own policy, if a challenger rejects arbitration the 
Union™s executive board has the authority to dispose of the 
challenge.  The majority furthe
r finds that the duty of fair 
representation requires that the Union apply its stated es-

crow policy to all challenges, regardless of their form, but 

finds it unnecessary to pass, as a general matter, on 
whether the duty of fair representation requires a union to 
escrow disputed
 funds pending the resolution of chal-
lenges.  The majority orders the Union, in part, to escrow 
the disputed funds and amend the dues objection policy so 
that it complies with 
Beck
. Like the majority, I would find that the Union violated 
Section 8(b)(1)(A) by requiring specific challenges to 

chargeable expenditures and by failing to escrow the full 
amount of the Charging Party™s dues and fees
.  As ex-
plained below, however, my rationale for finding these 
violations
 differs from that of the majority.  I would also 
find that the Union further violated Section 8(b)(1)(A) as 

follows. 
With respect to the January version, I would reach the 
issue avoided by the judge and my colleagues and find 
that the Union™s internal dispute resolution procedure 
restrained and coerced employees in the exercise of 
Beck rights.  With respect to the November version, I would 

find that the ﬁGeneral and Defense Fund Reserveﬂ cate-
gory violated Section 8(b)(1)(
A).  In the absence of evi-
dence that chargeable expenditures relating to other units 

inured to the benefit of the Charging Party™s unit, I 
would find that the Union violated Section 8(b)(1)(A) by 
failing to provide the Charging Party with a breakdown 
of expenses pertaining to her unit and by charging objec-
tors for ﬁextra-unit litigation.ﬂ  Finally, because I find 
that the controlling precedent requires a union to place 
disputed fees in escrow, I conclude that the Union™s fail-
ure to do so violated Section 8(b)(1)(A).  My reasons for 
these positions follow, and are based on the analysis of 
the rights of dues objectors 
in Supreme Court case law. 
II. A. Congressional and Constitutional Policy with Respect 
to Union Security: Protecting the Right to Dissent 
Thirty-two years before it decided 
Beck 
in 1988,
22 the 
Supreme Court began to consider whether Congress or a 
state legislature could authorize unions to negotiate col-
lective-bargaining agreements
 requiring that employees 
pay dues and fees as a condition of employment.  In both 
the public and private sector
s, the answer was a qualified 
affirmative.  In six cases preceding 
Beck,23 the Court set 
out its basis for upholding the legislative decision to 

permit union-security provisions and explored the statu-
tory and constitutional limits on a union™s freedom to 
expend dues and fees collected from employees who 
objected to paying those sums.  These cases arose under 
the RLA and in public sector employment under state 
statutes authorizing an agency shop.
24  In each case, the Court found that a statute auth
orizing unions to seek fi-
nancial support from all unit employees is based on a 
permissible legislative judgment, insofar as a union™s 
right to require such support is limited to an employee™s 
fair share of the union™s co
llective-bargaining expenses. 
In each case, the collective-
bargaining systems exhibit 
two essential characteristics, 
which are the preconditions 
for the legislative judgment that permitting union secu-
rity would promote important government interests.  
First, the statute at issue accords the union the status of 
exclusive representative throug
h the choice of a majority 
of unit employees.  Second, this status as exclusive bar-
gaining representative is 
accompanied by the duty to 
represent all employees in a bargaining unit, ﬁunion and 
nonunion.ﬂ
25  In these cases, th
e Court has examined 
union security through two lenses: first, the constitutional 
rights of freedom of expression and association; and sec-
ond, legislative intent in enacting a constitutional statute 
permitting unions to impose a financial obligation as a 
condition of employment on represented employees. 
Thus, the coupling of a union™s exclusive status and its 
concomitant duty of fair 
representation has persuaded 

Congress and some state legislatures to permit agreements 
ensuring that all unit employees bear the expenses of rep-
resentation.  In its analysis of the legislative history of 
union security under the RLA in 
Machinists v.
 Street
, the Court acknowledged that representing all employees en-
                                                          
 22 Railway Employees v. Hanson
, 351 U.S. 225 (1956). 
23 Id.;
 Machinists v. Street, 
367 U.S. 740; 
Railway Clerks v. Allen, 
373 U.S. 113 (1963);
 Abood v. Detroit Board of Education
, 431
 U.S. 209; Ellis v. Railway Clerks, 
466 U.S. 435 (1984); 
Chicago Teachers 
Local 1 v. Hudson, 
475 U.S. 292.  
24 See fn. 5, supra, for text of sec. 2, Eleventh. 
25 Street, supra, 367 U.S. 740, 761 (cit
ations omitted).  The rail un-
ions™ argument that their duty to represent all employees enabled non-
members to secure the benefits of representation without financially 
supporting its costs prevailed, and in passing sec. 2, Eleventh, Con-

gress™ interest in allowing unions to
 spread the costs of collective bar-
gaining to all represented employees ﬁoverbore the arguments in favor 

of . . . complete individual freedom of choice.ﬂ  Id. at 762Œ763.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 58tails ﬁthe expenditure of considerable funds,ﬂ
26 and noted 
that the rail unions based their arguments supporting statu-
tory authorization of union security on these expenses.  
The unions ﬁadvanced as their purpose the elimination of 
the ‚free riders™Šthose employees who obtained the bene-
fits of the unions™ participation in the machinery of the Act 
without financially supporting the unions.ﬂ
27 According to the Court, C
ongress agreed that, where 
unions were obligated to represent all employees, allow-

ing unions to negotiate agreements requiring nonmem-
bers to pay their share of representational expenses 
would advance labor peace.
28  Thus, section 2, Eleventh, 
which enables rail unions to bargain for union security, 
ﬁcontemplated compulsory un
ionism to force employees 
to share the costs of negotiating and administering 
collective agreements, and th
e costs of the adjustment 
and settlement of dispu
te
s.ﬂ29                                                           
The Court observed that the same governmental inter-
est in furthering labor peace by eliminating ﬁfree ridersﬂ 
had led to the
 authorization of union security in the pub-
lic sector.  As the Court stated in 
Abood v. Detroit Board 
of Education:
  The governmental inte
rests advanced by the 
agency shop provision in 
the Michigan statute are 
much the same as those promoted . . . in federal la-
bor law.  The confusion and conflict that could arise 
. . . are no different in kind from the evils that the 
exclusivity rule in the Railway Labor Act was de-
signed to avoid. . . . The desirability of labor peace is 

no less important in the public sector, nor is the risk 
of ﬁfree ridersﬂ any smaller.
30  In these cases, the Court did not use the duty of fair repre-
sentation to measure a union™s satisfaction of its obligation 
to accommodate the rights of objectors.  Instead, the Court 
found that Congress and state legislatures, acting constitu-
tionally, had struck a balance between the competing inter-
ests of labor organizations and those of objecting nonmem-
bers, for whom a union-imposed financial obligation is an 
infringement on their right to determine their own associa-
tions.31 The Court has consistently grounded its analysis in dues 
objector cases on several essent
ial perceptions that tran-
                                                           
26 Id. at 760. 
27 Id. at 761. 
28 Id. at 762Œ764. 
29 Id. at 764 (footnote omitted).   
30 Abood
, supra, 431 U.S. at 224 (citation omitted). 
31 See id. at 217Œ223, and especially this key passage: 
To be required to help finance the union as a collective-
bargaining agent might well be thought, therefore, to interfere in 
some way with an employee™s freedom to associate for the ad-
vancement of ideas, or to refrain from doing so, as he sees fit.  

But the judgment clearly made in 
Hanson and Street is that such 
interference as exists is constitutionally justified by the legislative 
assessment of the important contribution of the union shop to the 
system of labor relations 
established by Congress. 
Id. at 222 (footnote omitted). 
scend the legal scheme governing the employer.
32  The 
first, and the most grave, is a candid awareness of the limi-
tation on employee freedoms imposed by exclusive repre-
sentation and by a financial obligation arising from a un-
ion-security arrangement, and the consequent need to 
minimize these infringements of individual employee 
rights.  The Court has noted a ﬁcongressional concern over 

possible impingements on the interests of individual dis-
senters from union policies. . . . [T]he policy of full free-
dom of choice . . . survives in § 2, Eleventh in the safe-
guards intended to protect freedom of dissent.ﬂ
33  Second, the Court has also observed that employees, 
whether working in the public or private sector, have a 
common set of interests.  In
 Abood, the Court remarked 
that: 
 ﬁThe uniqueness of public employment is 
not in the 
employees 
nor in the work performed; the uniqueness is 
in the special character of the employer.ﬂ . . . The very 
real differences between exclusive-agent collective 
bargaining in the public and private sectors are not such 
as to work any greater infringement upon the First 
Amendment interests of public employees.
34  Finally, in dealing with union security in the public 
and private sectors, the Court 
has set its analysis of sec-
tion 2, Eleventh in 
Street as its standard.  The Court has 
thus used section 2, Eleventh to judge the constitutional-

ity of state union security statutes
35 as well as the lawful-
ness of union conduct under the RLA, and, since 
Beck, under Section 8(a)(3).  Thus, the Court has perceived that 
the problems and the policies involved in an exclusive 
representation/union security labor relations structure are 
best served by a unified treatment of the rights and reme-
dies of employees under such a system
. A brief discussion of
 these seminal cases follows. 
In Railway Employees v. Hanson,36 the Court ruled on 
the constitutionality of section 2, Eleventh™s authorization 
of union-security agreements.  The case arose from a suit 
 32 An exception may be the requirement that a union provide a swift 
and impartial means of deciding 
a dispute over the fee charged objec-
tors.  See fns. 84Œ85, 134Œ137, 
infra, and accompanying text. 
33 Street, 367 U.S. 740, 766Œ767 (footnot
e omitted).  See also 
Abood
, supra, 431 U.S. at 234 (that nonmembers ﬁare compelled to 
make, rather than prohibited from making, works no less an infringe-
mant of their constitutional rightsﬂ). 
34 431 U.S. at 230 (quoting Summers, 
Public Sector Bargaining: 
Problems of Governmental Decisionmaking
, 44 U. Cin. L. Rev. 669, 
670 (1975) (emphasis added by court)).  See also id. at 234Œ235 (Su-

preme Court commented, regarding the rights at issue in a case arising 
in the public sector, that the fact 
that objectors are ﬁcompelled to make, 
rather than prohibited from making,
 contributions for political purposes 
works . . . an infringement of their 
constitutional rights.  For at the heart 
of the First Amendment is the notion 
that an individual should be free 
to believe as he will, and that in 
a free society one™s beliefs should be 
shaped by his mind and his consci
ence.ﬂ (Footnote omitted.)  See text 
accompanying fns. 65Œ67, infra. 
35 See, e.g., Abood
, 431 U.S. at 232, and te
xt accompanying fns. 63Œ
64, infra.  
36 351 U.S. 225. 
 OFFICE EMPLOYEES LOCAL 29 (DAMERON HOSPITAL ASSN.) 59by nonmembers in state court to enjoin application of a 
union-shop agreement.
  The state supreme court upheld the 
trial court™s injunction, finding that objectors were de-

prived of their constitutional freedom of association.  The 

Supreme Court reversed and held that ﬁthe requirement for 
financial support of the collective-bargaining agency by all 
who receive the benefits of its 
work is within the power of 
Congress under the Commerce Clause and does not violate 
either the First or the Fifth Amendments.ﬂ
37  The Court 
noted that Congress is charged with identifying ﬁ[t]he in-
gredients of industrial peace and stabilized labor-
management relationsﬂ
38 and had determined that a policy 
that employees who benefit from union representation 
share its cost would promote labor peace.
39 In Hanson, 
the employees sued before the union-
security provision had taken effect, so the Court did not 

examine particular expenditures 
or issues of proof.  The 
Court™s limited focus, however, did not prevent 
Hanson
 from setting the course for the development of union 

security law.  As the Court noted: 
The only conditions to union membership authorized 
by § 2, Eleventh of the Railway Labor Act are the 
payment of ﬁperiodic dues, initiation fees, and assess-
ments.ﬂ  The assessments that may be lawfully im-
posed do not include ﬁfines and penalties.ﬂ  The finan-
cial support required relates, therefore, to the work of 
the union in the realm of collective bargaining. . . . If 

ﬁassessmentsﬂ are in fact imposed for purposes not 
germane to collective bargaining, a different problem 
would be presented.
40  In 
Machinists v. Street
,41 the Court took on that ﬁdif-
ferent problem,ﬂ and considered the ﬁquestion whether 
the power [of unions to sp
end exacted money] is re-
stricted to the extent of denying the unions the right, over 
the employee™s objection, to use his money to support 
political causes which he opposes,ﬂ
42 and found that the 
statute itself imposes such a restriction. 
In Street, objectors alleged that money extracted under 
a section 2, Eleventh union-security provision was used 
to support political causes with which they disagreed.  

The record in 
Street contained explicit findings of politi-
cal uses to which the union had put the employees™ 
dues.
43  Although the state court had found that section 2, 
Eleventh violated the Constitution insofar as it permitted 
unions to use funds extracted from objecting nonmem-
bers for political purposes, the Court avoided reaching 
constitutional considerations in deciding whether limits 
existed to a union™s power to
 expend exacted funds.  A 
constitutional analysis would be unnecessary ﬁunless we 
                                                          
                                                           
37 Id. at 238. 
38 Id. at 234. 
39 Id. at 233. 
40 Id. at 235 (footnote omitted). 
41 367 U.S. 740. 
42 Id. at 768. 
43 Id. at 744. 
must conclude that Congress, in authorizing a union shop 
under § 2, Eleventh, also meant that the labor organiza-
tion receiving an employee™s money should be free, de-
spite that employee™s objection, to spend his money for 
political causes which he opposes.ﬂ
44  The Court™s focus 
thus shifted to Congressional intent in the statute itself: 
 We have therefore examined the legislative history of § 
2, Eleventh . . . to determine whether a construction is 
ﬁfairly possibleﬂ which denies the authority to a union, 

over the employee™s objection, to spend his money for 
political causes which he opposes.  We conclude that 
such a construction is not only ﬁfairly possibleﬂ but en-
tirely reasonable. . . .
45  The Court found that each objector had made his objec-
tion to the use of his money for political purposes known to 
the union.
46  Thus, the Court decided, the unions were 
 without power to use payments thereafter tendered by 

them for such political causes.  However, the un-
ion-shop agreement itself is not unlawful. . . . The [ob-
jectors] therefore remain obliged, as a condition of con-
tinued employment, to make the payments to
 their re-
spective unions called for by the agreement.  Their 
right of action stems not from constitutional limitations 
. . . but from § 2, Eleventh itself.  In other words, [the 
objectors™] grievance stems from the spending of their 
funds for purposes not authorized by the Act in the face 
of their objection, not from the enforcement of the un-

ion-shop agreement by the mere collection of funds.
47  In Street, the Court applied to union security a stan-
dard for balancing governmental and individual interests 
that was borrowed from constitutional analysis, but that 
has great importance for the consideration of union secu-
rity in both the public and private sectors.  This theory 
may be called the ﬁlimited 
inroadsﬂ theory: where gov-
ernmental or policy interests necessitate some abridge-
ment of an individual™s exercise of personal or political 
freedoms, the infringement on individual interests should 
be tailored as narrowly as possible to accomplish the 
purpose without any unnecessary diminishment of the 
freedom at issue
.  Thus, the Court noted in 
Street that 
Congress had demonstrated a ﬁconcern over possible 
 mployee.  
44 Id. at 749. 
45 Id. at 750. 
46 Id. 
Street set this burden on objectors, followed in subsequent 
cases: a nonunion employee™s notification to the union that he objects 
to the expenditure of his funds on 
nonrepresentational activities is the 
sole, but necessary, prerequisite for relief:   
Any remedies, however, would properly be granted only to 
employees who have made known to the union officials that they 
do not desire their funds to be used for political causes to which 
they object.  The safeguards of § 2, Eleventh were added for the 
protection of dissenters™ interest, but
 dissent is not to be pre-
sumed--it must affirmatively be made known to the union by the 
dissenting e Id. at 774.
 47 Id. at 771 (citation omitted). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 60impingements on the interests of individual dissenters 
from union policies,ﬂ
48 and found that ﬁCongress did not 
completely abandon the policy of full freedom of choice 

embodied in the 1934 Act, [
49] but rather made
 inroads 
on it for the limited purpose of eliminating the problems 
created by the ‚free rider.™ 
 That policy [of freedom of 
choice] survives in § 2, Eleventh in the safeguards in-
tended to protect freedom of dissent.ﬂ
50  The Court ob-
served further
:  We respect this congressional purpose when we 
construe § 2, Eleventh as not vesting the unions with 
unlimited power to spend exacted money. . . . Its use 
to support candidates for public office, and advance 
political programs, is not a use which helps defray 
the expenses of the negotiation or administration of 
collective agreements, or the expenses entailed in the 
adjustment of grievances and disputes. . . . [I]t is a 
use which falls clearly outside the reasons advanced 
by the unions and accepted by Congress why author-
ity to make union-shop agreements was justified.  
On the other hand, it is equally clear that it is a use 
to support activities within the area of dissenters™ in-
terests which Congress enacted the proviso to pro-
tect.  We give §2, Eleventh the construction which 
achieves both congressional 
purposes when we hold 
. . . that § 2, Eleventh is to be construed to deny the 
unions, over an employee™s objection, the power to 
use his exacted funds to support political causes 
which he opposes.
51  It is important to note that the objecting nonmembers™ 
cause of action in
 Street arose from the statute itself, i.e., 
the union™s expenditure of objectors™ funds on nonrepre-

sentational purposes is a violation of the statute.  ﬁTheir 
[the objectors™] right of action stems not from constitu-
tional limitations on Congress™ power to authorize the 
union shop, but from § 2, Eleventh itself.ﬂ
52  Even though
 Street explicitly references the duty of fair repre-
sentation as a reason why Congress chose to permit un-

ions to negotiate agreements requiring that all employees 
help defray the costs of membership,
53  the Court did not 
rely on the union duty of fair representation to unit em-
ployees to define the limits on union authority.
54 Thus, the Court found that Congress intended section 
2, Eleventh to permit unions to require employees to 
                                                          
                                                           
48 Id. at 766. 
49 The ﬁ1934 Actﬂ refers to an earlier amendment of the RLA.  Be-
fore the passage of sec. 2, Eleventh in 1951, the RLA provided for fully 
voluntary unionism, with no mechanism for support of a bargaining 
representative by nonmembers and no authorization of a union to re-

quire employees to become members.  
50 Id. at 767. 
51 Id. at 768Œ769. 
52 Id. at 771. 
53 Id. at 762.  
54 Id. at 761Œ764. 
support representational activities only.
55  The principle 
of voluntary unionism was infringed, but only to the lim-
ited extent Congress deemed necessary to avoid prob-
lems that might arise from permitting ﬁfree ridership.ﬂ
56 In Railway Clerks v. Allen,
57 the Court emphasized 
that its interpretation of congressional intent in
 Street did 
not outlaw union-security provisions themselves, but 

limited the uses to which enforced exactions could be 
put.  
Allen 
involved review of a state court injunction, 
modifiable in light of a showing of the proportion of the 
union™s expenditures for bargaining to the dues collected, 
against collection of funds from objectors.  The Court 
found the injunction inconsistent with
 Street, 
as that case 
had held that section 2, Eleventh obligated objectors to 

pay their share of representational expenses.
58  The Court 
remanded the case for relief consistent with 
Street,59 seeking two determinations: ﬁ(1) what expenditures dis-

closed by the record are political; (2) what percentage of 

total union expenditures are political expenditures.ﬂ
60 The Court held further that the employees™ general al-
legation that the union was using sums collected under 
section 2, Eleventh for political activities with which 
they disagreed stated a cause of action, and noted that 
ﬁ[s]ince the unions possess 
the facts and records from 
which the proportion of political to total union expendi-
tures can reasonably be calculated, basic considerations 
of fairness compel that they, not the individual employ-
ees, bear the burden of proving such proportion.ﬂ
61  In so 
stating, the Court placed the 
burden on the union to jus-
tify the charges to employees
. In Abood v. Detroit Board of Education
,62 the Court 
turned from union security under section 2, Eleventh to 
limits on union power to exact funds from employees 
working for state 
government.  In
 Abood, 
teachers chal-
lenged the constitutionality of an ﬁagency shopﬂ author-
ized by a Michigan statute, seeking its invalidation as an 
infringement of their First and Fourteenth Amendment 

rights.  After the trial court dismissed the challenge, the 
state court of appeals,
 relying on
 Hanson 
and Street, held 
that, as Michigan™s statute 
did not limit unions™ use of 
 55 Id. at 764. 
56 Id. at 763Œ764. 
57 373 U.S.113. 
58 Id. at 119Œ120.  
59 Id. at 120Œ121; i.e., the reduction of the objectors™ agency fee by 
the amount spent on activities not germane to collective bargaining or 
an injunction barring the union from expending that portion of the 
employees™ fees.  See 
Street, 367 U.S. at 774Œ775.  
60 373 U.S. 113, 121. 
61 Id. at 122.  The Court noted further that:  
[a]bsolute precision in the calcula
tion of such proportion is not, of 
course, to be expected or required;
 we are mindful 
of the difficult 
accounting problems that may ar
ise.  And no decree would be 
proper which appeared likely to infr
inge the unions™ right to expend 
uniform exactions under the union-shop agreement in support of ac-
tivities germane to collective bargaining and, as well, to expend 
nondissenters™ such exactions in s
upport of politic
al activities. 
Id.  
62 431 U.S. 209. 
 OFFICE EMPLOYEES LOCAL 29 (DAMERON HOSPITAL ASSN.) 61nonmembers™ fees to the costs of collective bargaining, 
to the extent the union used service charges for activities 
other than collective bargaining, contract administration, 
and grievance adjustment, the agency-shop provision 
ﬁcouldﬂ violate employees™ constitutional rights.  The 
Supreme Court of Mich
igan denied review. 
The Court found that the state court had correctly re-
lied on RLA precedent: ascerta
ining whether an agency-
shop provision covering governmental employees is con-
stitutional begins with
 Hanson 
and 
Street, ﬁtwo cases in 
this Court that on 
their face go far toward resolving the 
issue.ﬂ63  The Court noted that Michigan modeled its 
collective bargaining structure after the RLA and NLRA, 
and emphasized that the basis for permitting union secu-
rity is the same as under the RLA and the NLRA.
64  The 
Court also agreed that ﬁ[t]o compel employees finan-
cially to support their colle
ctive-bargaining representa-
tive has an impact upon their First Amendment inter-
ests,ﬂ so that requiring an employee to support a bargain-
ing agent financially might interfere with the freedom to 
associate or refrain from association.
65  The Court found, 
however, that 
 [t]he same important government interests recognized 

in the 
Hanson and Street
 cases presumptively support 
the impingement upon associational freedom created 

by the agency shop here at issue.  Thus, insofar as the 
service charge is used to finance expenditures by the 
Union for the purposes of collective bargaining, con-
tract administration, and grievance adjustment, those 

two decisions of this Court appear to require validation 
of the agency-shop agreement before us.
66  One of 
Abood
™s most significant holdings is its re-
sponse to the constitutional concern of the Michigan 
court: while recognizing the existence of constitutional 
protections for public employees, the Supreme Court 
nevertheless found that a public employee does not have 
a ﬁweightier First Amendment interest than a private 
employee in not being compelled to contribute to the 
costs of exclusive union representation.ﬂ
67  The Court 
also reiterated the essential burdens for objector and un-
ion: the employee must make his objection known,
68 but 
ﬁ‚basic considerations of fair
ness™ﬂ require that the union 
bear the burden of proof, as it possesses the factual re-
cord on which the calculations of expenditures are 
based.
69 In Ellis v. Railway Clerks
,70 an RLA case, and 
Chi-
cago Teachers Local 1 v. Hudson
,71 a public sector case, 
                                                          
                                                                                             
63 Id. at 217. 
64 Id. at 223Œ224. 
65 Id. at 222. 
66 Id. at 225Œ226. 
67 Id. at 229. 
68 Id. at 238 (discussing 
Street, 367 U.S
. 740).  See fns. 46Œ47, su-
pra, and accompanying text. 
69 Id. at 239, fn. 40 (quoting 
Allen, 373 U.S. 113, 122). 
70 466 U.S. 435. 
the Court moved to the substance of objectors™ clams: 
what expenses are chargeable to objectors as germane to 
collective bargaining, and what
 procedures, if any, are 
necessary to protect the dissenters™ rights. 
In Ellis, the Court considered the chargeability of five 
union activities: the national union™s convention; social 
activities; publications; general organizing expenses; and 

extra-unit litigation not involving contract negotiation or 
grievance settlement.  The Court concluded that unions 
could require objectors to contribute to the cost of con-
ventions, because ﬁif a union is to perform its statutory 
functions, it must maintain its corporate or associational 
existence, must elect officers 
to manage and carry on its 
affairs, and may consult its members about overall bar-

gaining goals and policy.ﬂ
72  With respect to social func-
tions, the Court found that the very small expense in-
curred for ﬁrefreshments for 
union business meetings and 
occasional social activitiesﬂ were
 also chargeable, as they 
brought about harmony and close ties among members.
73  As to the union™s publication, the Court found its costs 
representational, as it constituted a means of communi-

cating with employees, but approved the apportionment 
of the cost of the publication and held chargeable to ob-
jectors only those articles that dealt with statutory activi-
ties.74  Expenses for organizing other employers were not 
chargeable, as Congress had not considered organiza-

tional efforts in authorizing the agency shop, and by 

definition, such expenses go to employees outside the 
unit, and provide ﬁonly the most attenuated benefitsﬂ to 
the objectors™ unit.
75  Further, the Court strictly limited 
the types of litigation chargeable to objectors: 
 The expenses of litigation incident to negotiating and 
administering the contract or to settling grievances and 
disputes 
arising in the
 bargaining unit
 are clearly 
chargeable . . . as a normal incident of the duties of the 
exclusive representative.  The same is true of fair repre-
sentation litigation arising within the unit, of jurisdic-
tional disputes with other unions, and of any other liti-
gation before agencies or in the courts that concerns 
bargaining unit employees and is normally conducted 
by the exclusive representative.  The expenses of litiga-
tion not having such a connection with the bargaining 
unit are not to be charged to objecting employees.
76  In Ellis, the Court also rejected the use of a ﬁcharge 
and rebateﬂ system for objectors, such as the Union in 

this case used in its Januar
y policy.  A ﬁrebateﬂ system, 
by which, as discussed above, a union charges objectors 
 71 475 U.S. 292. 
72 466 U.S. 435, 448.  
73 Id. at 449Œ450.  Such events under the union™s constitution were 
open to nonmembers.  Id. at 449.  Thus, the Court™s rationale here is not 
necessarily binding in a case in which a union spends significant 
amounts on activities that exclude nonmembers. 
74 Id. at 450Œ451. 
75 Id. at 451Œ453. 
76 Id. at 453 (emphasis added). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 62full dues and then returns to them the portion of their 
dues expended on nonrepresentational activities, was 
found inadequate to protect the right of objectors to re-
frain from activities to which they object because 
 [b]y exacting and using fu
ll dues, then refunding 
months later the portion that it was not allowed to exact 
in the first place, the union effectively charges the em-
ployees for activities that are outside the scope of the 
statutory authorization. 
 . . . . 
 Given the existence of acceptable alternatives, 
the union cannot be allowed to commit dissenters™ 

funds to improper uses even temporarily.  A rebate 
scheme reduces but does not eliminate the statutory 
violation.
77  In Hudson
,78 nonmembers challenged the union™s pro-
cedure for determining the amount nonmembers paid to 

support collective-bargaining activities.  The Supreme 
Court held that the procedure was inadequate, and set out 
a base line for safeguarding objectors™ rights: 
 We hold today that the constitutional require-
ments for the Union™s collec
tion of agency fees in-
clude an adequate explanation of the basis for the 
fee, a reasonably prompt 
opportunity to challenge 
the amount of the fee before an impartial decision-
maker, and an escrow for the amounts reasonably in 
dispute while such challenges are pending.
79  Under the agency shop in 
Hudson, the employer de-
ducted ﬁproportionate share,ﬂ or ﬁfair share,ﬂ payments 
from nonmembers™ pay.  The union specified the amount, 
based on the previous year™s financial records.  The union 
also established a procedure 
for challenges to the ﬁfair 
shareﬂ payment.  After a nonmember challenged the ﬁfair 
shareﬂ payment in writing to 
the union president, a three-
stage procedure went into motion: the union™s executive 
committee considered the ch
allenge, then the union™s 
board, and finally, if the challenge was unresolved, the 

union president chose an arbitrator from a state list to de-
cide the issue.  If a challenge
 was sustained at any point, 
the challenger was repaid for prior overcharges, and all 

nonmembers received an immediate reduction. 
The Court explained the necessity for attention to a un-
ion™s procedure for objections and challenges: 
 First, although the government interest in labor peace is 
strong enough to support an ﬁagency shopﬂ notwith-
standing its limited infringement on nonunion employ-

ees™ constitutional rights, the fact that those rights are 
protected by the First Amendment requires that the 
procedure be carefully tailored to minimize the in-
fringement.  Second, the nonunion employeeŠthe in-
                                                          
                                                           
77 Id. at 444. 
78 475 U.S. 292. 
79 Id. at 310. 
dividual whose First Amendment rights are being af-

fectedŠmust have a fair opportunity to identify the 
impact of the governmental action on his interests and 
to assert a meritorious First Amendment claim.
80  The Court found that the procedure in 
Hudson
 con-
tained three flaws.  First, a rebate was impermissible 
because it carried the risk that
 objectors™ funds could be 
temporarily put to an impermissible use.
81  Second, the 
union failed to provide nonmembers with sufficient in-

formation about the basis for the proportionate share: 
 Basic considerations of fairness, as well as concern for 
the First Amendment rights at stake, also dictate that 
the potential objectors be given sufficient information 

to gauge the propriety of the union™s fee.  Leaving the 
nonunion employees in the dark about the source of the 
figure for the agency feeŠ
and requiring them to object 
in order to receive informationŠ
does not adequately 
protect the careful distinctions drawn in 
Abood.82  The information the union provided was inadequate in part 
because  
 [i]nstead of identifying the expenditures for collective 

bargaining and contract administration that had been 
provided for the benefit of nonmembers as well as 

membersŠand for which nonmembers as well as 
members can fairly be char
ged a feeŠthe Union iden-
tified the amount that it admittedly had expended for 
purposes that did not benefit dissenting nonmembers.  
An acknowledgment that nonmembers would not be 
required to pay any part of 5% of the Union™s total 
annual expenditures was not an
 adequate disclosure of 
the reasons why they were required to pay their share 

of 95%.83  Finally, the procedure also failed to provide ﬁa rea-
sonably prompt decision by an impartial decisionmaker. . 
. . The nonunion employee, whose First Amendment 
rights are affected by the 
agency shop itself and who 
bears the burden of objecting, is entitled to have his ob-
jections addressed in an expeditious, fair, and objective 
manner.ﬂ
84  The Court found that the procedure in 
Hud-
son could not satisfy these criteria because it was entirely 
under union control.  Even th
e choice of arbitrator was at 
the union™s sole discretion.
85  80 Id. at 302Œ303 (footnote omitted). 
81 Id. at 305Œ306. 
82 Id. at 306 (emphasis added). 
83 Id. at 306Œ307.  The Court recognized 
that there are practical reasons 
why ﬁ[a]bsolute precisionﬂ
 in the calculation of the charge to nonmem-
bers cannot be ﬁexpected or requi
red.ﬂ Id. at 307 fn. 18 (quoting 
Allen
, 373 U.S. 113, 122) (alteration in origin
al).  Thus, for instance, the Union 
may calculate its fee on the basis of its
 expenses during the past year and 
need not provide nonmembers with an 
exhaustive and detailed list of 
expenditures, but ad
equate disclosure should in
clude major categories of 
expenses, and verification by an
 independent auditor.  Id. 
84 Id. at 307 (footnote omitted). 
85 Id. at 308.  The Court noted that
 ﬁan expeditious arbitration might 
satisfy the requirement of a reasonably prompt decision by an impartial 
 OFFICE EMPLOYEES LOCAL 29 (DAMERON HOSPITAL ASSN.) 63The Court also rejected th
e union™s proposal that an 
escrow of the entire amount of an objector™s dues would 
satisfy the procedural requirements, as it did not cure the 
second and third infirmities.  While a union is obligated 
to escrow funds in dispute, 
a complete escrow would not 
be required, ﬁ[i]f, for example, the original disclosure by 
the Union had included a ce
rtified public accountant™s 
verified breakdown of expenditures, including some 
categories that no dissenter 
could reasonably challenge, 
[because] there would be no r
eason to escrow the portion 
of the nonmember™s fees that would be represented by 

those categories.ﬂ
86 B. Communications Workers v. Beck: Congressional 
Intent Respecting the 8(a)(3) Proviso 
In Beck,87 the Court set the precise limits of union au-
thority to expend funds collected from objecting nonmem-

bers under union-security provisions authorized by the 
8(a)(3) proviso.
88  Beck is a judicial landmark that altered 
received wisdom regarding Sect
ion 8(a)(3) and applied the 
Court™s interpretation of the scope of and limits on permis-

sive union security under the RLA and the Constitution to 
the Act.  
Beck is not a simple case; thus, the Court™s rea-
soning with respect to both the jurisdictional issues and the 

merits requires careful examination. 
The matter originated in a suit in federal court by 
nonmember employees who objected to the expenditure 

of their dues on activities other than collective bargain-

ing.  The employees alleged, among other claims, that 
such expenditures breached the union™s duty of fair rep-
resentation
89 and violated their rights under the First 
Amendment and Section 8(a)(3).  The union argued that 
the claims should be dismis
sed, as the 8(a)(3) proviso 
permitted such expenditures, the Board had primary ju-

risdiction over Section 8(a)(3), and no constitutional 
rights are implicated by a 
8(a)(3) union-security provi-
sion.  The Supreme Court he
ld that the lower courts 
properly exercised jurisdiction over the employees™ duty 
of fair representation and First Amendment claims, but 
that 
primary
 jurisdiction
 over the claim that the 8(a)(3) 
proviso was violated rested with the Board.
90 The Court 
                                                                                            
                                                           
decisionmaker, so long as the arbitrator™s selection did not represent the 
Union™s unrestricted choice. . . .  The arbitrator™s decision would not 
receive preclusive effect in any subs
equent [court] action.ﬂ Id. at 308, 
fn. 21 (citations omitted).  See discussion at fns. 133Œ137, infra, and 
accompanying text. 
86 Id. at 310.  The Court added that ﬁ[i]f the Union chooses to escrow 
less than the entire amount, however, 
it must carefully justify the lim-
ited escrow on the basis of the independent audit, and the escrow figure 

must itself be independently ve
rified.ﬂ  Id. at 310 fn. 23. 
87 487 U.S. 735.  
88 Id. at 738. 
89 The duty of fair representation claim arose under Sec. 301.  See fn. 
1, supra, for text of Sec. 301.  Among other things, Sec. 301 provides 
represented employees with a right of direct access to Federal courts for 
suits against their union.  The Federal 
courts also exercise direct juris-diction over constitutional claims under art. III, sec. 2 of the U.S. Con-
stitution. See discussion in fn. 11, infra. 90 487 U.S. 735, 742. 
found, however, that the Federal court could decide the 
8(a)(3) question because the 
union
 in defense had raised 
the scope of the 8(a)(3) proviso.
91  Thus, 
Beck
 brought 
the employees™ 8(a)(3) claim to the fore, and like 
Street, is an exercise in statutory construction. 
The Court posed a two-part statement of the issues: (1) 
whether Section 8(a)(3) ﬁperm
its a union, over the objec-
tions of dues-paying nonmember employees, to expend 
funds so collected on activities unrelated to collective 
bargaining, contract administration, or grievance adjust-

mentﬂ; and (2) ﬁand,
 if so, whether such expenditures 
violate the union™s duty of fair representation or the ob-

jecting employees™ First Amendment rights.ﬂ
92  Under 
the Court™s analysis, then, th
e necessary predicate to con-
sideration of the duty of fair representation and constitu-

tional claims was whether the 
statute in fact permitted 
the expenditures at issue.  The Court answered the first 
questionŠﬁwhether [the ‚membership™ requirement per-
mitted by the 8(a)(3) proviso] includes the obligation to 
support union activities beyond those germane to collec-
tive bargaining, contract administration, and grievance 
adjustmentﬂ
93Šin the negative.  Answering its first ques-
tion, the Court held that the 8(a)(3) proviso does not 
permit such expenditures; it permits unions to exact 

ﬁonly those fees and dues necessary to ‚performing the 
duties of an exclusive repres
entative of the employees in 
dealing with the employer on labor-management is-
sues.™ﬂ94  As a matter of logic and judicial restraint, hav-
ing so held, the Court had no need to reach the second 

questionŠwhether such expenditures
, if permitted by the 
statute
, would breach the duty of fair representation.  As 
in 
Street, because the challenged expenditures exceeded 
the limited authority granted by Congress in the excep-
tions to Section 7 and Section 8(a)(3), under 
Beck, un-ions have no authority to continue collecting money from 
objectors for such expenditures.
95 In deciding that the membership obligation under a 
lawful union-security provision does not include the ob-
ligation to support activities not ﬁgermane to collective 
bargaining, contract administration, and grievance ad-
justment,ﬂ
96 the Court, as it had done in analyzing agency 
 91 Id. at 743Œ744. 
92 Id. at 738 (emphasis added). 
93 Id. at 745. 
94 Id. at 762Œ763 (quoting 
Ellis, 466 U.S. 435, 448). 
95 In this respect as well, Sec. 8(a
)(3) mirrors sec. 2, Eleventh.  As 
the Court stated in Street: We respect this congressional purpose when we construe § 2, 
Eleventh as not vesting the unions with unlimited power to spend 
exacted money. . . . [The use of
 extracted funds for political pur-poses] is not a use which helps defray the expenses of the negotia-
tion or administration of collective agreements, or the expenses 
entailed in the adjustment of grie
vances and disputes.  In other 
words, it is a use which falls clearly outside the reasons . . . ac-cepted by Congress why authority to make union-shop agree-
ments was justified.  
367 U.S. 740, 768. 
96 487 U.S. 735, 745. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 64shop authorizations by state statutes, looked to 
Street for 
guidance.  In 
Street, according to 
Beck, the Court had 
held that 
 [Section] 2, Eleventh of the RLA does not permit a un-
ion, over the objections of nonmembers, to expend 
compelled agency fees on political causes. . . . Our de-

cision in 
Street
 . . . is far more than merely instructive 
here: we believe it is controlling, for § 8(a)(3) and § 2, 
Eleventh are in all material respects identical.  Indeed, 
we have previously described the two provisions as 
ﬁstatutory equivalent[s].ﬂ . . . [I]n both Congress author-
ized compulsory unionism only to the extent necessary 
to ensure that those who enjoy union-negotiated bene-
fits contribute to their cost.  Thus, in amending the 
RLA in 1951, Congress . . . repeatedly emphasized that 
it was extending ﬁto railroad labor the same rights and 
privileges of the union shop that are contained in the 
Taft-Hartley Act.ﬂ
97  Beck
 is a landmark both with respect to the Court™s 
analysis of congressional intent in the National Labor Rela-
tions Act and of the limits on union power in a statutory 
scheme that embraces voluntary unionism.  But as 
Beck
 did 
not come before the Court on a question directly arising 
under Section 8 of the Act, the Court did not and could not 
hold that compelled exactions are unfair labor practicesŠ

only that the 8(a)(3) proviso does not authorize them.  
Moreover, because the issue in 
Beck was the extent of un-
ion authority under the Act, new employee rights are not 
explicitly enunciated, although some are implicitly recog-
nizedŠviz., the right to object, as the employees™ objection 
to paying for activities unrelated to collective bargaining 
precipitated the finding that Section 8(a)(3) does not permit 
such exactions.
98  Further, as will be 
discussed below, other 
employee rights can be derived. 
Thus, Beck™s delineation of ﬁthe precise limits § 
8(a)(3) places on the negotiation and enforcement of un-
ion-security agreementsﬂ
99 created a challenge for the 
Board, as areas of union con
duct hitherto treated as law-
ful could no longer be permitted.  But 
Beck clearly marks 
the direction Board law should take: 
 A simple recitation of respondents™ § 8(a)(3) claim re-
veals that it falls squarely within the primary jurisdic-
                                                          
                                                           
97 Id. at 745Œ746 (quoting 
Ellis, 466 U.S. 435, 452 fn. 13; 96 Cong. 
Rec. 17055 (1951) (remarks of Rep. Brown)) (other citations and foot-
notes omitted). 
98 See the terms in which the Court framed the question before it in 
Beck: ﬁToday we must decide whether 
this provision also permits a 
union, 
over the objections of dues-paying nonmember employees, to 
expend funds so collected on activitie
s unrelated to collective bargain-ing, contract administration, or grievance adjustment.ﬂ  487 U.S. 735, 

738 (emphasis added).   
As noted above, the Court found in 
Street that the fact that employ-
ees had made their objection to pa
ying for nonrepresentational activi-
ties rendered the union without power to exact such moneys.  See 367 
U.S. 740, 771, and fns. 46Œ47, supra, and accompanying text. 
99 487 U.S. 735, 745. 
tion of the Board: respondents contend that, by collect-
ing and using agency fees for nonrepresentational pur-
poses, the union has contravened the express terms of § 
8(a)(3), which, respondents argue, provides a limited 
authorization for the collection of only those fees nec-
essary to finance collective-bargaining activities.  There 
can be no doubt, therefore, that the challenged fee-

collecting activity is ﬁsubject toﬂ§ 8.
100  This holding is critical to developing Board law gov-
erning union security.  If expenditure of the forced exac-
tions is not authorized by the 8(a)(3) proviso, and the 
union™s ﬁfee-collecting activityﬂ falls under Section 8, 
then it is covered by 8(b)™s prohibitions on union con-
duct.  As this ﬁfee collectingﬂ forces employees, as a 
condition of employment, to pay to the union money that 
it is not authorized by the st
atute to collect, it directly coerces employees in the exer
cise of Section 7 rights.  
Thus, under the jurisdictiona
l and analytical framework 
set out in 
Beck, this ﬁfee-collecting activity,ﬂ insofar as it 
involves funds to be spent on nonrepresentational activi-
ties, is a per se violation of Section 8(b)(1)(A).
101 C. The 8(a)(3) Proviso and the Section 7 
Right to Refrain  
As set out in footnote 1, Section 7 provides in pertinent 
part that: 
 Employees shall have the right to self-
organization, to form, join, or assist labor organiza-

tions . . . and shall also have the right to refrain from 

any or all such activities except to the extent that 
such right may be affected by an agreement requir-
ing membership in a labor organization as a condi-
tion of employment as authorized in section 8(a)(3). 
 As seen above, 
Beck construed the Section 8(a)(3) pro-
viso as authorizing a narrower range of union conduct than 
had previously been understood.
102  Thus, as the right to 
refrain from union activity in Section 7 is ﬁaffectedﬂ by the 
authorization of union security in the 8(a)(3) proviso, that 
right was correspondingly broadened.  Specifically, 
Beck
 recognized that employees working under the Act have the 
same right as their fellows under the RLA or in the public 
sector to object to and be relieved of the burden of sup-

porting a union™s nonrepresentational activities.  After 
Beck, while employees working under union-security pro-
visions cannot completely refrain from union activity, their 
ability to refrain from 
assisting
 a labor organization has 
been expanded. 
 100 Id. at 742. 
101 This is true a fortiori, as the statute does not accord a union the 
independent right to require financia
l support from objectors.  Instead, 
Congress™s allowance of permissive
 union security is a narrow excep-
tion to the broad employee rights to, inter alia, refrain from union activ-
ity in Sec. 7 and to be free of di
scrimination under Sec. 8(a)(3).  See 
text of these provisions in fn. 1, supra. 
102 See text accompanying fns. 3Œ4, supra. 
 OFFICE EMPLOYEES LOCAL 29 (DAMERON HOSPITAL ASSN.) 65In Pattern Makers v. NLRB
,103 the Supreme Court up-
held the Board™s interpretation of Section 8(b)(1)(A) as 
not permitting unions to place 
limitations, temporal or 
otherwise, on the right to resign from union membership.  
Such restraints, the Court found, restrained and coerced 
employees in their exercise of the right to refrain in vio-
lation of Section 8(b)(1)(A),
 even where they did not 
threaten loss of employment.
104  A union™s abuse of the authority to negotiate union-security agreements under 

the Section 8(a)(3) proviso constitutes restraint and coer-

cion no less than the limitation on the right to resign.  In 
fact, a union™s collection from objecting nonmembers 
funds expended for purposes not authorized by the Sec-
tion 8(a)(3) proviso is a more direct form of coercion.  
Such conduct directly affe
cts an employee™s employ-
ment, as an employee who refuses to pay for an activity 
that a union unlawfully insists is chargeable to objectors 
is in danger of losing his job for failure to meet his union 
security obligations.  Thus, a union™s conduct with re-
spect to the collection of dues and fees from objectors 
directly implicates Section 8(b)(1)(A), for the additional 
reason that the right to refrain from assisting a union is 
infringed by a union™s unlawful activity.
105 D. The Board Interprets Congressional Intent: 
California Saw & Knife Works 
In California Saw & Knife Works
, its first case setting 
out the principles for consideration of 
Beck
 violations, 
the Board interpreted 
Beck
 as holding that ﬁthe expendi-
ture of dues and fees on activities outside the union™s role 
as collective-bargaining repr
esentative violate[s] the un-
ion™s duty of fair representation to nonmember employ-
ees who object[ ] to 
such expenditures.ﬂ106  The Board 
held that the standard for determining union liability in 

such cases was the duty of fa
ir representation, and cited 
Air Line Pilots v. O™Neill
107 for the ﬁexplicit directive 
                                                          
                                                                                             
103 473 U.S. 95. 
104 Id. at 106Œ107.  
105 Thus, the procedures that a union establishes for handling objec-
tions must be carefully tailo
red to avoid coercion.  In 
Scofield v. NLRB
, 394 U.S. 423, 430 (1969), the Supreme Court held that ﬁ§ 8(b)(1) 
leaves a union free to enforce a properly adopted rule which reflects a 

legitimate union interest, impairs no policy Congress has imbedded in 
the labor laws, and is reasonably enforced against union members who 
are free to leave the union and escape
 the rule.ﬂ  A procedure that im-
peded an objector™s rights under 
Beck would clearly impair a policy 
Congress had imbedded in the labor la
ws, as it would coerce employees 
in the exercise of Sec. 7 rights, 
and would be applied to nonmembers, 
who could not escape the rule through resignation.  See 
Polymark 
Corp., 329 NLRB 9, 14 (1999), (Brame, concurring in part and dissent-
ing in part) (
Scofield prohibits the imposition of a ﬁwindow periodﬂ for 
submission of objections). 
106 320 NLRB 224, 224 (citing 
Beck, 487 U.S. 735, 752Œ754).  The 
citation leads to the Court™s discussion of the parity of Sec. 8(a)(3) and 
sec. 2, Eleventh of the RLA.  
107 499 U.S. 65 (1991).  
Marquez v. Screen Actors
, 525 U.S. 33 (1998), indicates that a union 
both violates the statute 
and breaches its duty of fair representation if it 
charges nonmember objector
s for nonrepresentational activities.  Id. at 
45.  With respect to the duty of fa
ir representation analysis, it is impor-
that the duty of fair representation applies to all union 
activity.ﬂ
108  The Board stated that: 
 [W]e find inescapable the conclusion that a union™s ob-

ligations under 
Beck
 are to be measured by that stan-
dard.  Thus, we announce today that we shall apply to 

cases involving 
Beck
-type issues [this standard]Šthat 
is, that a union breaches its duty of fair representation if 
its actions are arbitrary, discriminatory, or in bad 
faith.
109  In establishing this standard, the Board erred by confus-
ing the condition precedent for union securityŠthe un-
ion™s duty to represent all unit employees fairlyŠwith the 
standard to be applied to union conduct alleged to violate 
Section 8(b)(1)(A).  
Beck™s holdingŠthat the Board has 
primary jurisdiction over statutory claims involving objec-
tors™ rights and that the 8(a)(3) proviso permits only the 

expenditure of objectors™ funds on collective bargaining 
activitiesŠdoes not support application of the duty of fair 
representation to dues objector
 cases in a statutory frame-
work that directly prohibits union coercion and restraint of 
employees.  As noted, a union™s obligation to represent all 
employees fairly is a 
necessary condition
 for the policy of 
permitting unions to negotiate agreements requiring all 
unit employees to pay their fair share of the costs of repre-
sentation, not a standard against which to measure unions™ 
compliance with requirements protecting nonmembers™ 
rights.
110  Rather, the Court™s juri
sprudence with respect to 
section 2, Eleventh of the RLA plainly demonstrates that a 
statutory analysis is appropriate.  As noted,
111 the Court 
held that under the RLA, an objector™s right of action 
arises from the statute itself.  As the Court held in 
Beck
 that section 2, Eleventh and 
Section 8(a)(3) are ﬁstatutory 
 tant to note that 
Marquez, like Beck
, is a Sec. 301 case, and that the 
Court therefore discussed the right of
 action in federal court under Sec. 
301 for a union™s breach of its duty of fair representation.  
In 
Marquez, the Court explained:  
In 
Beck, the union collected fees and dues from bargaining unit 
employees under its statutory grant of authority to serve as the ex-
clusive bargaining representative. 
 But then it used that money for 
purposes wholly unrelated to the gr
ant of authority that gave it the 
right to collect that money, and in
 ways that were antithetical to 
the interests of some of
 the workers that it was required to serve.  
Id. 
108 320 NLRB 224, 230. 
109 Id. (footnote omitted). 
110 See discussion of pre-
Beck
 cases in sec. II,A, and 
Street, 367 U.S. 
740, 760Œ761. 
The 
California Saw & Knife
 Board went further astray, moreover, in 
citing a comment that ﬁjudicial and agency decisions have been increas-
ingly sensitive to the careful balance struck by the Supreme Court in 
Hud-
son [475 U.S. 292, 303] between the c
onstitutional and statutorily pro-
tected activities of nonunion 
employees and the interests of unions in being 
able to perform their statutory duties
 without unreasonable administrative 
burdens.ﬂ 320 NLRB 224, 230 (quoting Matsis, 
Procedural Rights of Fair 
Share Objectors After Hudson and Beck
, 6 Labor Lawyer 251, 293 
(1990)).  Those interests are not those 
to which the duty of fair representa-
tion refers.  The duty deals with a union™s need to balance the competing 
interests of different groups of empl
oyees within the unitŠnot the differ-
ing interests of unit employees an
d the union as an institution. 
111 See text accompanying fns. 52Œ54, supra. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 66equivalents,ﬂ it follows that in 
Beck the Court recognized a 
statutory right. 
For the Board, which has
 primary jurisdiction over 
Section 8(b)(1)(A), then, a duty of fair representation 
analysis contradicts 
Beck.  The duty of fair representation 
sets a minimum standard for a union™s performance of its 

statutory functionsŠthose Congress deemed essential to 
labor peace.  When a union 
requires objectors, who are 
dependent on satisfaction of their union security obliga-

tions for continued employment, to make contributions 
that serve only its institutional interests as a voluntary 
organization, it engages in conduct not permitted by the 
very provision that authorizes it to require that employ-
ees support it financially as a condition of employment.  
Thus, in engaging in this conduct, a union is clearly not 
performing a statutory function.  Rather, it is requiring 
employees to pay it money above what the statute 
authorizes, or risk losing th
eir jobs.  Such conduct could 
not more clearly coerce employees. 
In addition, the standard for analysis in duty of fair 
representation cases simply does not apply when dealing 

with 
Beck allegations.  As the court stated in 
Shea v. Ma-
chinists:
112  The DFR standard is applicable to evaluate a un-
ion™s treatment of its members and represented 
nonmembers in the context of a collective bargain-

ing agreement, that is, when a union is performing 
traditional representational union functions on behalf 
of those that it represents.  Issues such as the ad-
ministration of the collectiv
e bargaining agreement, 
the fairness of the [union™s] representation of the 

employees in negotiations with the employer, or how 
a union treats those that it represents, are susceptible 
to DFR review.  A
 highly deferential standard of re-
view is appropriate in th
ose cases because the court 
is being called upon to review the union™s perform-
ance of union functions and should not substitute its 
own judgment of how a union should conduct its af-
fairs. . . . But, this is a dispute between the union and 
the objecting employees that does not require us to 
second-guess the union™s judgment as exclusive bar-
gaining representative.  Rather we are called upon to 
protect the free speech righ
ts of objecting employees 
from intrusive union procedures.
113  The Board also held in California Saw & Knife
 that 
8(a)(3) union-security provisions ﬁdo not bear the im-
primatur of the state, and . . . public sector and RLA 
precedents premised on constitutional principles are not 
controlling in the context of the NLRA.ﬂ
114  I note that 
                                                          
                                                                                             
112 154 F.3d 508 (5th Cir. 1998). 
113 Id. at 517 (citation omitted). 
114 Id. at 226.  Former Member Cohen concluded that RLA prece-
dent is ﬁappositeﬂ to cases under the Act, as ﬁthe Supreme Court has 
made it clear that the results in all of the RLA cases would be the same 
under normal rules of statutory constr
uction,ﬂ even though the original 
the Supreme Court found it u
nnecessary to reach the is-
sue of state action under the NLRA in 
Beck
,115 and, al-though I view the question as
 open, I accordingly find it 
unnecessary to reach as well.
 I disagree, however, both 
as a matter of law and policy, that public sector
 labor law 
and RLA precedent are not binding in cases alleging vio-
lations of the Act, and I believe that the brief survey of 
Supreme Court cases, above, su
pports this view.  A uni-
fied set of principles in line with a unified national labor 

policy is appropriate, insofar 
as different factual settings 
permit.  The cases discussed above demonstrate that the 
Court™s position has always been that any theoretical 
differences between public and private employment do 
not translate into legal distinctions.  Further, with respect 
to the RLA, the 
Beck Court settled how far the equiva-
lence of section 2, Eleventh
 and Section 8(a)(3) should 
be taken: its view that ﬁ
[e]ven assuming
 . . . that the 
NLRA and the RLA . . . differ [with respect to state ac-

tion], we do not believe that the absence of any constitu-
tional concerns in this case would warrant reading [the 
two statutes] differentlyﬂ
116 is an irrefutable basis for 
accepting RLA precedent as binding.  Moreover, the 
Court™s reliance in cases involving constitutional rights, 
e.g., Abood
, on cases, particularly 
Street, that construe 
section 2, Eleventh 
as a statute
, preclude the notion that 
the Court would view Sectio
n 8(a)(3) and the NLRA as 
requiring an entirely separate analysis.  The Court™s view 

of employment as essentially unified simply will not ad-
mit of such an abandonment of logic. 
Further, as a matter of policy, the centrality of the right 
to refrain to the statutory sc
heme enforced by the Board, 
as enacted by Congress and developed through Supreme 
Court jurisprudence, renders case law developed under 
public sector law applicable.  Congress has charged the 
Board with protecting and en
forcing the rights accorded 
employees under the Act, inter alia, to engage in or re-
frain from union activities.  These rights are the equiva-
lent in the statutory scheme of the NLRA to the constitu-
tional rights of free speech, fr
eedom of association, and 
liberty that courts have protected in cases involving pub-

lic employment or employment under the RLA through 
the application of statutory or constitutional principles.  
The Board™s role with respect to employees™ Section 7 
rightsŠincluding every aspect of the right to refrainŠis 
as fundamental to its mission as is the federal courts™ role 
in protecting and enforcing the panoply of federal statu-
tory and constitutional rights.  Thus, no basis exists for 
distinguishing among the lines of precedent dealing with 
 RLA cases had a constitutional basis.  
Id. at 226 fn. 19.  The majority™s 
position is not entirely clear.  It gains ﬁmuch useful guidanceﬂ from 
public sector and RLA cases, ﬁparticu
larly when the Court appears to 
be resting its analysis on the duty of fair representation.ﬂ  Id. at 227Œ
228 fn. 25.  The Board later stated
 that precedent under the RLA de-
cided on statutory ﬁfair representation principlesﬂ was ﬁrelevant.ﬂ  Id. at 
230 fn. 35.  Clearly, a more systematic approach is necessary.  
115 487 U.S. 735, 761. 
116 Id. at 761Œ762 (emphasis added). 
 OFFICE EMPLOYEES LOCAL 29 (DAMERON HOSPITAL ASSN.) 67dues objector cases.
117  I find the Court™s protection of 
constitutional rights under public sector law, as well as 
RLA jurisprudence, essential in turning the Act to the 
protection of the nonmember objector™s Section 7 right to 
refrain from union activities.  
III. 
After 
Beck
, a union has no authority to collect from ob-
jectors funds spent on nonrepresentational activities, and 
the collection of such funds is coercion per se, as it condi-
tions employment on the satisfaction of an obligation that 
the statute does not authorize.  The preceding analysis 
demonstrates that the appropria
te standard for allegations 
that a union has violated 
Beck
 rights is the 8(b)(1)(A) pro-
hibition of restraint and coercion of employees in the exer-
cise of statutory rights.  Further, when a union imposes a 

financial obligation on an employee without consent, i.e., 
when the employee is not a member of the union, the em-
ployee™s right to refrain from 
assisting
 the union is inevita-
bly infringed.  I find that the rights to refrain from joining 
or assisting a union, within the limits of the 8(a)(3) proviso, 
are best served if they are accommodated in the same fash-
ion the Court accommodated parallel rights in cases inter-
preting section 2, Eleventh and constitutional requirements.  
As those cases instruct, careful differentiation between
 chargeable and nonchargeable expenditures is necessary
, as a union™s collection of unauthorized funds coerces object-
ing employees and invades their Section 7 rights.  Further, 
any restraint on an employee™s exercise of statutory rights 
must be construed narrowly, and the same attention to fair-
ness in dealing with employee obligations in public sector 
and RLA cases is applicable to cases under the Act. 
This principle of careful differentiation has wide effects, 
as it opens the issue of ﬁchargeabilityﬂŠwhich union ac-
tivities are ﬁrepresentationalﬂ and which are ﬁnonrepresen-
tational.ﬂ  The applicable standard must be clear and un-
ambiguous: either a union is authorized to impose a given 
charge or it is not.  Concerning the determination of 
whether specific union activities are chargeable, the Su-

preme Court has provided some rules, but they are far from 
exhaustive.  The Court has, however, provided guidelines 
for the Board and courts and for unions constructing dues 
objector policies. 
In Beck,
 the Court excluded from chargeability ﬁactivi-
ties unrelated to collective ba
rgaining, contract administra-
tion, or grievance adjustmentﬂ
118Šthe 
Beck
 trio.  But, as 
noted above, the Court™s analysis centered on the limits of 

the 8(a)(3) proviso.  No question of what activities a union 

may require objectors to support was before the Court.  
                                                          
                                                           
117 The 
Beck Court™s turning to 
Street to interpret union authority 
under Sec. 8(a)(3) is highly significant, as 
Street articulates dues objec-
tor law under the RLA, and interprets the authority a bargaining agent 
may exert over objecting unit employ
ees in a manner consistent with 
constitutional principles.  The RLA has been held to involve state ac-
tion in view of its preemption of the 
state™s authority to legislate against 
union-security agreements.  See 
Beck,
 487 U.S. 735, 761.   
118 487 U.S. 735, 738. 
Thus, we must turn to precedent under the RLA and public 
sector cases for guidance. 
 As noted above, unions may 
charge objectors for the costs of collective bargaining, con-

tract administration, and grievance adjustment,
119 as well as 
for expenses incident to maintenance of its corporate or 
institutional existence that ar
e reasonably necessary to the 
representative function.
120  A key post-
Beck
 case amplifies 
our understanding of the limits on allowable charges, and 

how union expenditures may be analyzed. 
In Lehnert v. Ferris Faculty Assn.
,121 public sector ob-
jectors challenged expenditures for activities that oc-

curred away from the bargaini
ng table, but that, the un-
ion argued, strengthened its position in negotiations.  The 

Court in 
Lehnert
 read Hanson
 and Street and their prog-
eny as finding that ﬁchargeable activities must (1) be 
‚germane™ to collective-bargaining activity; (2) be justi-
fied by the government™s vital policy interest in labor 
peace and avoiding ‚free riders
™; and (3) not significantly 
add to the burdening of free sp
eech that is inherent in the 
allowance of an agency or union shop.ﬂ
122  The Court 
also held that unions may 
charge objectors for their  
 pro rata share of the costs associated with otherwise 

chargeable activities of its state and national affiliates, 
even if those activities were not performed for the di-
rect benefit of the objecting employees™ bargaining 
unit. . . . [But] [t]here must be some indication that the 
payment is for services that may ultimately inure to the 
benefit of the members of the local union by virtue of 
their membership in the parent organization.  And, as 
always, the union bears the burden of proving the pro-
portion of chargeable expenses to total expenses.
123  Lehnert™s subject matter demonstrates that 
factual dif-
ferences between public and private sector bargaining 
require sensitivity to the use of public sector precedent to 
differentiate between activities that support collective 
bargaining in the private sect
or and those that do not.
124  This difference might well affect the chargeability of, 
e.g., per capita payments to a national union in a case 
such as that at hand, in which the objector™s unit is in the 
private sector, but the union represents numerous em-
ployees in the public sector, and even employees in Can-
ada.  The Supreme Court, based on the facts in 
Lehnert, decided that the per capita expenditure could, insofar as 
 119 Id.  See also cases discussed in sec. II,A, supra. 
120 Ellis, supra, 466 U.S. 435, 448 (ﬁSurely if a union is to perform 
its statutory functions, it must mainta
in its corporate or associational 
existence. . . .ﬂ) 
121 500 U.S. 507. 
122 Id. at 519. 
123 Id. at 524. 
124 The Court disallowed the lobbying expenditures at issue there be-
cause they did not relate to the ratification of an objector™s bargaining 
agreement.  It indicated that because public sector unions often sought 
ratification of collective-bargaining 
agreements in legislatures, lobby-
ing in some cases would be chargeable to objectors.  Id. at 519Œ520.  
No Supreme Court case has held that lobbying is a chargeable expense 
for a union representing employees in the private sector.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 68it supported representational activities, be charged to 
objectors.  Thus, the chargeability of payments to affili-
ates is a question of fact, w
ith the union bearing the bur-
den of demonstrating that payments to affiliated organi-
zations inured to the benefit of the objector™s unit.  
Clearly, where an affiliate acts on behalf of employees 
working under another nation™s 
sovereignty, that portion 

of the per capita payment could not be chargeable, as no 
benefit could inure to the objector™s unit.  In addition, a 
union would be required to marshal significant convincing 
evidence that payments supporting employees working in 
the public sector inured to the benefit of employees cov-
ered by the Act, as different economic regimes would ap-
ply.  It is unlikely that the 
achievement, for example, of a 
favorable contract for a unit of public employees would 
benefit private sector employees, whose employment is 
subject to market forces rather than government decree. 
Lehnert provides valuable guidance in determining the 
chargeability of union activities on which the Supreme 
Court has not ruled.  Its three-part testŠthat expenses be 
germane to collective bargaini
ng, that they be justified 
by the policy interests served by the authority to negoti-
ate union-security provisions, 
and that they not unneces-
sarily burden key employee freedomsŠis well adapted 
to cases under the Act.  Where activities are germane to 
collective bargaining, but o
ccur outside the objector™s 
bargaining unit, determining whether the activity is justi-
fied by relevant policy interests and inures to the benefit 
of the objector™s unit involves 
a factual test for, e.g., af-filiation expenditures, or the co
st of pursuing grievances 
in other units. 
Thus, in light of our missi
on to create a structure for safeguarding employee rights under union-security pro-

visions within Supreme Court precedent, I would find 
that, as a matter of law, any expenditure found non-
chargeable by the Court in public sector or RLA cases is 
nonchargeable under the Act.
125  Conversely, I would 
follow Court precedent permitting unions to charge em-
ployees with expenses necessary for maintaining their 
existence as bargaining agents,
126 and where activity con-
ducted outside the objector™s unit ultimately inured to its 
benefit, I would permit a union to charge objectors their 
share of those expenses.  Any activity on which the 
Court has not passed would be analyzed as a mixed ques-
tion of law and fact, with the 
Lehnert three-part test as 
the legal measure and whether the circumstances of the 

specific case demonstrated that the expenditure resulted 
in a benefit to the objector™s 
unit as the factual standard.  
                                                          
                                                           
125 See, e.g., Ellis, 466 U.S. 435, 451 (objectors may not be forced to 
subsidize the costs of portions of the union™s publication that did not 
relate to representational activities,
 of organizing em
ployees of other 
employers, or of some type
s of extra-unit litigation).  
126 Id. at 448 (objectors may be charged for the cost of conventions, 
social functions in which nonmembers
 may participate, and some types 
of litigation). The result would vary according to the different practices 
of unions and their relationship to the units they represent.  
I would find that, at a minimum, a union would avoid a 
finding that it had coerced employees in violation of Sec-
tion 8(b)(1)(A) if its dues-objector policy conforms to the 
following requirements. 
Notice In specific terms, when a 
union seeks to obligate an 
employee to pay dues, fees, or their equivalent under a 
lawful union-security clause, 
such as when an employee 
is hired to work under a cont
ract containing such a clause 
or when a contract containing
 such a clause is executed 
and applied to employees, it must provide written notice 
to each individual employee containing certain informa-
tion.  In addition, such notice must be provided not less 
than annually thereafter
 to each bargaining unit mem-
ber.
127  This information must include notification that 
the employee has a right to  
(a) become or remain a nonmember of the labor organi-
zation that acts as his collective-bargaining representa-

tive;
128 and to  
(b) object to paying uniformly required dues, fees, or 
other assessments
 to support activities by his collective-
bargaining representative other than the 
Beck 
trio.
129 In addition, a valid notice must  
(c) reflect the percentage 
of funds expended, in its 
most recent fiscal year, by
 the labor organization on 
Beck 
trio representational activities 
in contrast to nonrepresen-
tational activities, and set forth the major categories of 
expenditures by the organization, verified by an inde-
pendent auditor,
130  127An annual notification requirement is essential since a labor or-
ganization™s proportion of represen
tational to nonrepresentational ex-
penditures, and possibly its distribution of expenditures across major 
categories, is likely to change 
over time, and information provided 
previously thus becomes of no value in serving the purpose of the re-
quirement.  Analogously, the Supreme 
Court has noted that ﬁ§ 8(a)(3) 
protects the employment rights of the dissatisfied member, as well as 

those of the worker who never assumed full membership,ﬂ and that 
ﬁ[b]y allowing employees to resign from a union at any time, § 8(a)(3) 
protects the employee whose views come to diverge from those of his 
union.ﬂ  
Pattern Makers, 473 U.S. 95, 106. 
128 NLRB v. General Motors Corp.
, 373 U.S. 734, 742 (ﬁIt is permis-
sible to condition employment upon membership, but membership, 
insofar as it has significance to empl
oyment rights, may in turn be 
conditioned only upon payment of fees
 and dues. ‚Membership™ as a 
condition of employment is whittled down to its financial core.ﬂ); 
Beck
, 487 U.S. 735, 745; 
Marquez, 525 U.S. at 37. 
129 Beck, 487 U.S. 735, 745. 
130 Hudson, 475 U.S. 292 at 306, 307 incl. fn. 18.  In 
Hudson
, the 
Court emphasized that ﬁ
potential 
objectors [must] be given sufficient 
information to gauge the propriety 
of the union™s fee,ﬂ that ﬁadequate 
disclosure surely would include the major categories of expenses, as 
well as verification by an independe
nt auditorﬂ (Id. at 306; emphasis 
added); and that if a union char
ged objecting nonmembers for funds 
transferred to an affiliated organiza
tion, it was obligated to disclose 
how such funds were expended (ﬁWith respect to an item such as the 

Union™s payment . . . to its affilia
ted state and national labor organiza-
tions, . . . either a showing that none
 of it was used to subsidize activi-
ties for which nonmembers may not be 
charged, or an explanation of 
 OFFICE EMPLOYEES LOCAL 29 (DAMERON HOSPITAL ASSN.) 69(d) advise the recipient of his right to an advance re-
duction in required fees and dues by the same percentage 
the labor organization spends on nonrepresentational 
expenditures if the recipient becomes or remains a non-
member and objects to such expenditures,
131 and (e) apprise the recipient of any internal requirements 
governing registering objections to nonrepresentational 

expenditures, except that the labor organization shall 
impose no requirements other than that an objection be in 
writing and be mailed via first class mail to a particular 

address.
132 Challenge procedures 
The Supreme Court recognized
 the right of an objecting 
nonmember to challenge a union™s allocation of expendi-

tures as chargeable or nonchargeable in 
Ellis, in which the 
Court passed on the nature of expenditures classified by 
the union as representational but which objecting non-
members contended were wrongly charged to them.
133  In 
Hudson
, the Court set out the principle that objectors who 
challenged the information provided by the union were 
                                                                                            
                                                           
the share that was so used was surely required.ﬂ Id.).  
Hudson™s notice requirements were applied to the NLRA in 
Abrams v. Communications 
Workers
, 59 F.3d 1373, 1379 fn. 6 (D.C. Cir. 1995), on remand 23 
F.Supp. 2d 47 (D.D.C. 1998); and 
Penrod v. NLRB
, 203 F. 3d 41, 47 
(D.C. Cir. 2000).  See 
Penrod 
for discussion of requirement that unions 
provide information regarding the 
breakdown of payments made to 
affiliate organizations, id. at 46.  See discussion of application of inde-
pendent auditor requirement to NLRA in 
Ferriso v. NLRB, 125 F.3d 
865 (D.C. Cir. 1997).  
131 See Ellis, 466 U.S. 435, 443; 
Hudson
, 475 U.S. 292, 303Œ304; 
Abrams
, 59 F.3d at 1380 (rebate approach inadequate; advance reduc-
tion permissible alternative); 
Beck,
 487 U.S. 735, 745 (nonmembers 
may not be charged dues and fees
 for nonrepresentational expendi-
tures); Street, 367 U.S. 740, 774 (objection must
 be made affirmatively 
known to union by employee because ﬁdissent is not to be presumed.ﬂ) 
132 Thus, for instance, a union may not require that objections be filed 
only during specified ﬁwindow period
sﬂ and may not require that objec-
tions be renewed on an annual basis.  Nor may it impose arbitration or 
exhaustion of internal union processes requirements. 
A ﬁwindow periodﬂ is a limited pe
riod of time, often a particular 
month each year, which unions designate for acceptance of nonunion 
employees™ notices of objection under 
Beck
.  Sec. 8(b)(1)(A) prohibits 
a union from failing to accord immedi
ate effect to a written objection, 
and any dues collected after an em
ployee has registered an objection 
would be compelled exactions coer
cing the nonmember objector in his 
right to refrain from assisting a union and would violate Sec. 
8(b)(1)(A).  See 
Polymark Corp., 329 NLRB 9, 14 (1999) (Brame, 
concurring in part and dissenting in part).    
In 
Shea v. Machinists, 154 F.3d 508, 515, the court rejected a union 
requirement that objectors renew their position on an annual basis, 
declaring that a continuing objection procedure least intrudes upon 
employee rights, whereas ﬁthe current annual objection procedure can 
interfere with an employee™s exercise 
of his rights because if he fails to 
again object, he must pay the equivale
nt of full union dues and thereby 
support the unions™ political activities.ﬂ   
See Air Line Pilots v. Miller, 523 U.S. 866 (1998), and discussion 
infra, fn. 135, for rejection of requirements that objectors use certain 
arbitration procedures to resolve disputes over the amount of reduction 
of dues and fees and to exhaust inte
rnal union processes.  Also see 
Schreiber Foods
, 329 NLRB 28, 34 (1999) (Brame, concurring in part 
and dissenting in part), discussing unlawfulness of requirement that 
objectors utilize internal dispute resolution mechanism).   
133 466 U.S. 435.  See text accompanying fns. 70Œ76 and fns. 125Œ126. 
entitled to a procedure sensitive to the protection of their 
rights.
134  If an objector chooses to challenge the union™s 
financial accounting, the choice of forum must remain 

with the employee.  I would not find that a union coerces 

or restrains employees if it does not provide an internal 
dispute resolution procedure.
135  If, however, it chooses to 
do so, it would violate Section 8(b)(1)(A) if it required 
employees to satisfy a union-controlled dispute resolution 
procedure before access to a neutral arbitrator.
136  Further, if a union threatened employees that the failure to satisfy 
 134 475 U.S. 292.  See fns. 78Œ86 and accompanying text.  
135 As noted above, in 
Hudson
, the Supreme Court held that unions 
in the public sector must, as a 
condition of requiring objecting non-
members to pay an agency fee, provide for ﬁa reasonably prompt 
opportunity to challenge the amount of the fee before an impartial 
decisionmaker.ﬂ
 475 U.S. 292, 310.  The Court found that the procedure 
at issue in Hudson
, described above (see text accompanying fn. 84Œ85, 
supra), was defective in that it was not impartialŠits ﬁmost conspicu-

ous feature™ was that it was ﬁentirely controlled by the union, which is 
an interested party, since it is the recipient of the agency fees paid by 
the dissenting employees.ﬂ Id. at 308 (quoting 
Hudson
, 743 F.2d 1187, 
1194Œ1195 (7th Cir. 1984)).  
In Air Line Pilots v. Miller, 523 U.S. 866, the Court considered, in 
the RLA context, whether a union™s adoption of an arbitration process 
to comply with 
Hudson™s ﬁimpartial decisionmakerﬂ requirement obli-
gates objectors to exhaust the union™s
 internal process and pursue arbi-
tration before filing a Fe
deral court suit challenging the union™s calcula-
tions.  The court found that a union may not require an objector to 
exhaust internal dispute resolution 
procedures before going to court 
unless he has agreed to do so.  Id. at 869.  The Court found that despite 
the union™s having set up the process ﬁto comply with this Court™s 
decision in 
Hudson
 rather than out of its own unconstrained choice,ﬂ 
the Hudson requirement ﬁaims to protect the interest of objectors by 
affording them access to a neutral 
forum in which their objections can 
be resolved swiftly; nothing in our decision purports to compel objec-

tors to pursue that remedy.ﬂ  Id. at 876Œ877.  The Court also noted that 
a union may have a genuine interest
 in avoiding multiple challenge 
proceedings, but, again, found that 
the employees had a weightier inter-
est: ﬁthat [union] interest does not overwhelm objectors™ resistance to 

arbitration to which they did not consent, and their election to proceed 
immediately to court for adjudication 
of their federal rights.ﬂ  Id. at 879 
(footnote omitted).  Thus, under the Act, 
Hudson™s purpose of advanc-
ing ﬁthe swift, fair, and final settleme
nt of objectors™ rights,ﬂ id. at 877, 
might well be accomplished either 
in an arbitral process known to 
objectors to be fair, if they agreed 
to participate in it, or through the 
administrative processes of the Board.  It is far more important that 

employees be free from coercion in their choice of forum, as 
Miller requires, and in the fairness and neutrality of whatever forum they 
choose in which to raise their challenges, than that a union provide an 

internal forum that objectors will mi
strust.  Moreover, a union policy 
that imposed a unilateral rule on nonmembers would violate Sec. 
8(b)(1)(A) under 
Scofield, 394 U.S. 423.  See discussion in 
Teamsters Local 75 (Schreiber Foods)
, 329 NLRB at 34 (Brame, concurring in 
part and dissenting in part). 
In this case, the Union™s unfair labor
 practice is clear.  Here, as in 
Schreiber Foods
, ﬁthe Union indicated to [the objectors] that if they did 
not abide by the internal procedures, their interests would be preju-

diced.ﬂ Id., supra.    
136 Hudson, 475 U.S. 292, 308 (union™s dispute resolution procedure 
flawed because it was contro
lled by union).  See also 
Food &
 Commer-
cial Workers Local 951 v. Mulder
, 31 F.3d 365, 368 (6th Cir. 1994), 
cert. denied 513 U.S. 1148 (1995) (ﬁunion cannot unilaterally impose a 
means of resolution, and deprive nonmembers of the use of other 
foraﬂ); 
Abrams v. Communications Workers
, 59 F.3d at 1382 (mainte-
nance of facially invalid unilatera
l arbitration policy violates Sec. 
8(b)(1)(A)).  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 70such a process would prejudice their challenge, it would 
violate Section 8(b)(1)(A).
137  A union is clearly obligated 
to place all challenged
 amounts in escrow pending the 
resolution of the dispute.
138 IV. This analysis should demonstrate how the majority™s 
reasoning and result fall short of fully protecting em-
ployees from union coercion.  Respecting the January 
version of the Union™s dues objector policy, it is unex-
cepted to that the Union™s 
requirement that objectors 
submit challenges by certified mail clearly coerced em-
ployees in the exercise of the right to challenge the Un-
ion™s calculations of their proportional share and violated 
Section 8(b)(1)(A).
139  The Union™s internal dispute reso-
lution procedure just as clearly restrained and coerced 
employees in the exercise of 
Beck rights by threatening 
challengers that nonparticipation will compromise their 

right to pursue their challenges, and by imposing on em-
ployees a union-controlled prearbitral process for resolv-
ing the dispute.
140  As to the requirement in both the 
January and November 
Beck policies that objectors sub-
mit specific challenges to chargeable expenditures, I 
would find that it violates Section 8(b)(1)(A) because it 
coerces employees by burdening the right to challenge 
the Union™s expenditures.
141 With respect to the November 
Beck policy
, I would 
find that the ﬁGeneral and Defense Fund Reserveﬂ cate-
gory violated Section 8(b)(1)(A).  A ﬁreserve fundﬂ is not 
a characterization of an expe
nditure, but an account from 
                                                          
                                                           
137 Schreiber Foods
, 329 NLRB at 34 (Brame, concurring in part and 
dissenting in part). 
138 Hudson, 475 U.S. 292, 310 (escrow of sums in dispute while 
challenges are pending is required to 
protect objectors™ right to freedom 
from subsidizing unauthorized expenditures).  
139 Nor are there any exceptions to the judge™s findings that the Janu-
ary policy™s ﬁcharge and rebateﬂ system
 and its failure to provide objec-
tors a breakdown of expenses regard
ing the International and the local 
in a timely manner violated Sec. 8(b)(1)(A). 
140 See discussion in 
Schreiber Foods
, 329 NLRB at 34 (Brame, 
concurring in part and dissenting in part).  I disagree with the failure of 
the judge and the majority to addre
ss the lawfulness of the internal 
dispute resolution procedure.  The 
majority ignores the chilling effect 
that the maintenance of a policy warn
ing objectors that if they fail to 
pursue a meeting with union officials 
to ﬁdiscussﬂ their challenge, they 
will be viewed as havi
ng dropped the challenge.  I see little difference 
between the maintenance of such a policy, even when 
not enforced, and 
the maintenance of a facially unl
awful no solicitation/no distribution 
rule in violation of Sec. 8(a)(1).  See, e.g., 
Brunswick Corp., 282 NLRB 
794, 794Œ795 (1987) (maintenance of facially overbroad no solicita-

tion/no distribution rule unlawful, even if rule not enforced).  Further, 
the majority™s response to the union™
s argument that to accept a general 
challenge would require it to place that challenger™s dues in permanent 
escrow illustrates how futile pursuit 
of the internal union remedy would 
be: if the challenger fails to press 
forward to arbitration, the union™s 
executive committee decides the challenge.  
141 See Teamsters Local 75 (Schreiber Foods)
, 329 NLRB No. 12, 
slip op. at 13 (Brame, concurring in 
part and dissenting in part) (union™s 
internal dispute resolution policy, 
which required that challenges ﬁspec-
ify the precise nature of your objection and the exact dollar amount or 
percentage of our expenses which you claim is non-chargeableﬂ was 
coercive on its face and violated Sec. 8(b)(1)(A)).  
which, by definition, funds have not been disbursed.  A 
ﬁgeneral reserve fundﬂ is an account in which funds are 
accumulated for future disbursement on any expenses the 
Union may see fit.  Thus, to require objectors to contrib-
ute to such a fund could, in essence, give the Union a 
blank check that it may use toward chargeable or non-
chargeable expenses.  This 
Beck clearly prohibits.
142  Further, I disagree with the ju
dge that ﬁgeneral reserveﬂ 
is a term that reasonably would be clear to an employee.  

A union™s use of confusing or unclear categories in fi-
nancial disclosures clearly coerces employees by failing 
to accord them the type of 
disclosure of the basis for their reduced charges that 
Hudson 
and other cases con-
template.  I would also find 
that the Union violated Sec-
tion 8(b)(1)(A) by failing to provide the Charging Party 
with a breakdown of expenses pertaining to her unit, ab-
sent convincing evidence that the Union™s policy of pro-
viding information respecting pooled expenditures accu-
rately reflected as chargeable only those activities that 
inured to her unit™s benefit.
143  I would find that the Un-
ion violated Section 8(b)(1)(A) by charging objectors for 
ﬁextra-unit litigation,ﬂ absent convincing evidence in the 
record that such litigation supported only representation 
of employees at arbitratio
n, as the Union claims.
144 Finally, I would find that the Union violated Section 
8(b)(1)(A) by failing to escrow the full amount of the 
Charging Party™s dues and fees, because I find that 
Hud-
son plainly requires that a un
ion place disputed fees in 
escrow.145 V.  Conclusion 
The above discussion is intended to provide a structure 
for the analysis of cases involving allegations that a un-

ion has acted outside the authority granted in the Section 
 142 Beck, 487 U.S. 735, 751Œ752 (ﬁConstruing the statute in light of 
this legislative history and purpose, we held that although § 2, Eleventh 
on its face authorizes the collection from nonmembers of ‚periodic 
dues, initiation fees, and assessments . . . 
uniformly required as a condi-tion of acquiring or retaining membership™ in a union, . . . this authori-
zation did not ‚ves[t] the unions with
 unlimited power to spend exacted 
money.™. . . Given the parallel purpos
e, structure, and language of § 
8(a)(3), we must interpret that pr
ovision in the same mannerﬂ (citations 
omitted; emphasis added by Court)); cf. 
Ellis, 466 U.S. 435, 444 (In 
rejecting the use of a rebate system 
to protect dissenters from contribut-
ing to supporting nonchargeable activ
ities, the Supreme Court noted 
that ﬁthe union cannot be allowed 
to commit dissenters™ funds to im-
proper uses even temporarilyﬂ).  
143 Lehnert, 500 U.S. 507, 524: 
We therefore conclude that a local bargaining representative may 
charge objecting employees for their pro rata share of the costs associ-

ated with otherwise chargeable activities of its state and national affili-
ates, even if those activities were no
t performed for the direct benefit 
of the objecting employees™ bargaining unit. . . . [But] [t]here must be 
some indication that the payment is 
for services that may ultimately 
inure to the benefit of the members of the local union.   
See also fns. 122Œ125, supra, and accompanying text. 
144 Ellis
, 466 U.S. 435, 454. (The expenses of litigation not ﬁcon-
cern[ing] bargaining unit employee
s and []normally conducted by the 
exclusive representativeﬂ are ﬁnot to be charged to objecting employees.ﬂ) 
145 475 U.S. 292, 310, especially fn. 23. 
 OFFICE EMPLOYEES LOCAL 29 (DAMERON HOSPITAL ASSN.) 718(a)(3) proviso to negotiate union-security agreements as 
interpreted by the Supreme Court in 
Beck.  My purpose 
here has been to ground the Board™s standards in relevant 

Supreme Court precedent.  As shown above, the Court 
has set forth clear
 guidelines regarding the limits on
 un-
ion authority under the Section 8(a)(3) proviso, and em-
ployee freedoms under Section 7 are best protected when 

it is understood that employment under the Act is gov-
erned by the same principles as the Court has developed 
for other categories of employers. 
APPENDIX 
NOTICE TO EMPLOYEES AND MEMBERS 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 After a trial at which we appeared and offered evidence and 
argument, the National Labor Relations Board has found 
that we violated the National Labor Relations Act.  The 

Board has ordered us to post this notice at our office and, if 
Dameron Hospital Association is willing, at the location 
where the unit employees we represent are employed. 
 We give the employees we represent at Dameron Hos-
pital Association the following assurances. 
WE WILL NOT maintain, enforce, or publicize a pol-
icy regarding objecting nonmember service fee reduc-
tions which fails to provide for the immediate reduction 

in service fees upon receipt 
of a proper objection to the 
Respondent™s expenditure of dues for nonrepresenta-
tional purposes pursuant to 
Communications Workers v. 
Beck, 487 U.S. 735 (1988). 
WE WILL NOT maintain an objecting nonmember 
service fee reduction policy that requires employees to 
communicate with the Union by certified mail. 
WE WILL NOT maintain an objecting nonmember 
service fee reduction policy that provides for a charge 

and rebate system delaying reduction of objecting em-
ployees™ service fees. 
WE WILL NOT maintain an objecting nonmember 
service fee reduction policy that requires employees to 

make specific as opposed to general challenges to our 

cost allocations. WE WILL NOT refuse to immediately deposit the 
amount of the disputed fees into an interest-bearing es-
crow account, as provided for 
in our policy, upon receipt 
of an objector™s specific or general challenges. 
WE WILL NOT in any like or related manner restrain 
or coerce you in the exercise of the rights guaranteed you 
by Section 7 of the Act. 
WE WILL amend our nonmember service fee reduc-
tion policy to delete any provision that fails to provide 

for the immediate reduction in service fees upon receipt 
of a proper objection. 
WE WILL amend our nonmember service fee reduc-
tion policy to delete any provision that requires employ-

ees to communicate with the Union by certified mail. 
WE WILL amend our nonmember service fee reduc-
tion policy to delete any provision establishing a charge 

and rebate system. 
WE WILL amend our nonmember service fee reduc-
tion policy to delete any requirement that employees file 

specific as opposed to genera
l challenges to the Union™s 
cost allocations. WE WILL deposit all service fees from Alexandria M. 
Stoppenbrink that that are brought into dispute by her 
general challenge to the Union™s cost allocations into an 
interest-bearing escrow account, including an amount 
equal to the interest that would have accrued had such 
payments been timely escrowed. 
WE WILL publish and disseminate our amended non-
member service fee 
reduction policy. 
 OFFICE AND PROFESSIONAL EMPLOYEES 
INTER-NATIONAL UNION, LOCAL 
29, AFLŒCIO 
Virginia L. Jordan, Esq., 
for the General Counsel.
 James E. Eggleston, Esq. (Eggleston, Siegel & LeWitter), 
for 
the Respondent.
 Gerald R. Lucey 
and Douglas N. Freifeld, Esqs. (Corbett & 
Kane), 
for the Employer.
 Glen M. Taubman, Esq., 
for the Charging Party
.  DECISION STATEMENT OF THE CASE 
CLIFFORD H. ANDERSON, Admi
nistrative Law Judge.  I 
heard this case in trial on December 2 and 3, 1992, in Oakland, 
California.   Posthearing briefs
 were due on February 29, 1993.  
The consolidated proceeding arose as follows. 
Alexandria M. Stoppenbrink (the Charging Party), an individ-
ual, filed a charge docketed as Case 32ŒCBŒ3695 on July 29, 

1991, against Dameron Hospital Workers™ Association of Local 
29, Office and Professional Employees International Union, 
AFLŒCIO (Respondent or the Union).  The Regional Director for 
Region 32 of the National Labor Relations Board (the Board) 
issued a complaint respecting the charge on November 17, 1991. 
The Charging Party filed a second charge against Respondent 
docketed as Case 32ŒCBŒ3801 on January 10, 1992.  On October 
30, 1992, the Regional Director issued an order consolidating 
cases, amended complaint and notice of hearing consolidating the 

two cases.  On November 12, 1992
, the Regional Director issued 
an order consolidating cases, second amended consolidated com-

plaint and notice of hearing consolidating a third charge: Case 32Œ
CBŒ3990.  That third case and the allegations in the consolidated 
complaint dealing with it were severed at the hearing and are no 
longer a part of the instant proceeding. 
The amended complaint alleges 
that Respondent has violated 
Section 8(b)(1)(A) of the National Labor Relations Act (the 
Act) by failing to conform in various ways with the require-
ments established by 
the Supreme Court in 
Communications 
Workers v. Beck 
(Beck
), 487 U.S. 735 (1988).  Respondent 
generally denies its conduct has 
at any time been inconsistent 
with controlling law and raises
 various other procedural and 
substantive defenses. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 72All parties were given full opportunity to participate at the 
hearing, to introduce relevant ev
idence, to call, to examine and 
cross-examine witnesses, to argue orally, and to file posthearing 
briefs. 
On the entire record, including helpful briefs from the Gen-
eral Counsel, the Charging Party, and Respondent, and from 
my observation of the witnesses and their demeanor, I make the 
following FINDINGS OF FACT
1 I.  JURISDICTION 
At all times material, Dameron Hospital Association (the Em-
ployer or the Hospital) has been a 
California corporation, with an 
office and place of business in Stockton, California, where it has 

been engaged in the operation of an acute care medical facility.  
The Hospital, as part of its business operations, annually derives 
gross revenues in excess of $250,000 and annually purchases and 
receives goods or services directly from outside the State and/or 
receives payments from Medicare and Medi-Cal programs, both 
individually valued in excess of $5000. 
There is no dispute and I find that the Hospital is an em-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
II.  LABOR ORGANIZATION 
 The Union and Office and Professional Employees Interna-
tional Union (the International) ar
e, and each of them is, labor 
organizations within the meaning of Section 2(5) of the Act. 
III.  THE ALLEGED UNFAIR LABOR PRACTICES 
A.  Facts 
The Hospital is an acute care medical facility in Stockton, Cali-
fornia, with the normal employee compliment associated with 
such institutions.  The Hospital has at material times had a collec-
tive-bargaining relationship with the Union respecting a unit of 
approximately 300 employees.  At all relevant times the Union 
and the Hospital have maintained a series of collective-bargaining 
agreements covering the unit including one effective on its face 
from October 7, 1989, to October 7, 1992.  That agreement and its 
successor contain certain union-security provisions including an 
obligation that full-time unit employees make application to join 
the Union within 30 days from the date of employment. 
The Union is an affiliated local of the International with of-
fices in Oakland, California.  The Union represents approxi-
mately 205 bargaining units in northern California and Nevada 
which range in size from 2 employees to 1900.  Approximately 
170 units have 10 or fewer employees.  Two units have more 
than 200 employees: the Hospital unit and another unit contain-
ing almost 2000 employees.  The represented units are gener-
ally clerical in the health care, 
insurance, distri
bution, and labor organization areas.  One unit of 
approximately 50 employees is 
in the public sector.  The International has numerous affiliated 
local unions throughout the United 
States and Canada.  Locals, 
including the Union, remit portions of the dues and service fees 

they receive to the International, which in turn provides support 
and assistance to the locals. 
                                                          
 1 As a result of the pleadings and the stipulations of counsel, there 
were few disputes of fact. Where not otherwise noted, the findings are 
based on the pleadings, the stipulat
ions of counsel, or unchallenged 
credible evidence. 
As is noted in detail, infra, Re
spondent maintained a policy re-
specting the handling of employees who objected to the payment 
of dues for nonrepresentational expenses in mid-1991 which pol-
icy was amended in November 1991.  As part of its policy, Re-
spondent prepares annual financial disclosures, which determine 
representational and nonrepresentational expenditures based on a 
single determination applicable to all units of the local.  In making 
such calculations Respondent ﬁpoolsﬂ expenses. 
Alexandria Stoppenbrink, the Charging Party, has been em-
ployed by the Hospital as a le
gal accounts representative, a position in the unit represented by Respondent and covered by 

the contracts described, supra, containing union-security provi-
sions.  Her husband is Ken Stoppe
nbrink, the Employer™s direc-
tor of personnel, who, inter alia, negotiates and administers the collective-bargaining agreement covering the Charging Party. 
Alexandria Stoppenbrink had been a member of the Union until sometime in 1991.  Thereafter she resigned, was sent a 
copy of the Union™s policy and objected to the payment of ser-
vice fees for nonrepresentational expenses.  The Union also 
sent the Charging Party a copy of its ﬁChargable Expense Re-
port for the Year Ending December 31, 1991.ﬂ  By letter dated 
January 9, 1992, to the Union, the Charging Party objected 
generally to all Respondent™s 
expenditures.  The Charging 
Party continues to rem
it ﬁservice feesﬂ in an amount determined 
by Respondent to cover its representational expenses.  Respon-
dent has declined to place in 
escrow the amounts disputed by 
Stoppenbrink, i.e., the entire payment.  No further procedural 

processing of the dispute between the Union and the Charging 
Party other than through the instant litigation has occurred. 
B.  Analysis and Conclusions 
1.  Preliminary matters 
a.  The Charging Party™s bargaining unit status
 Respondent contends on brief at 10: 
 The General Counsel has no standing to assert the claims in 
this proceeding because the only employee on whose behalf 
these claims may even arguably be asserted, Charging Party 
Stoppenbrink, cannot be consider
ed as a bargaining unit em-
ployee because her interests ar
e aligned with management by 
virtue of her spousal relations
hip and the confidentiality of 
spousal communications concer
ning bargaining unit employ-
ees and Union representational activities. 
 Respondent cites the Supreme Court™s decision in 
NLRB v. 
Action Automotive, Inc
., 469 U.S. 490 (1985), for the proposi-
tion ﬁthat an employee may be properly excluded from a bar-

gaining unit because of a family relationship with management without the necessity for a finding that the employee enjoyed 
special job-related privilegesﬂ (R. Br. at 11). 
Counsel for the General Counsel asserts on brief at 23Œ24 
that Action Automotive
 holds that the issue of the inclusion of 
close relatives in a unit turns on three factors: (1) whether the 
employee resides with and is fi
nancially dependent on the rela-
tive who owns or manages the business; (2) the degree to which 
the family member is involved in
 the management or ownership 
of the business; and (3) whethe
r there are special working con-
ditions or benefits resulting fro
m the relationship.  Applying 
these factors, the General Counsel argues that the Charging 
Party must be considered in the unit. 
I do not accept the arguments of the parties on this issue as 
properly framed.  Implicitly the 
issue as argued by the parties 
seems to be: What is the proper unit placement of the Charging 
 OFFICE EMPLOYEES LOCAL 29 (DAMERON HOSPITAL ASSN.) 73Party assuming the issue is both 
disputed and of first impres-sion?  Rather the issue, to the extent relevant, in my view is: 
What was the unit placement of 
the Charging Party at relevant 
times up to the time of the hearing?  The distinction is that the 
parties seem to address what th
e Charging Party™s unit status 
should have been.  The issue as I see it is limited to what unit status the Charging Party actua
lly had at relevant times. 
Turning to the issue of the 
Charging Party™s unit placement 
during the events under challenge, there is no doubt and I find 
that the Employer, the Union, a
nd the Charging Party at rele-
vant times believed and acted as if she were a unit member.  
Thus, the Charging Party was treated by the Employer as a unit 
member and the terms of the collective-bargaining agreement 
applied to her.  The Charging Party had earlier in her employ-
ment became a member of the 
Union and thereafter resigned 
and sought to pay reduced dues under the union-security clause.  
Respondent has at all 
times treated her as if she were covered 
by the contract and the union-security agreement.
2  Irrespective 
of what unit placement might now be appropriate were the 
Employer, the Charging Party, the Union, or some combination 
thereof to seek her ouster from the unit, the narrow issue pre-
sented on these facts is: Could the parties properly include the 
Charging Party in the unit at relevant times? This question is 
easily answered in the affirmative.  The parties by mutual 
agreement and practice have broad discretion under Board rep-
resentation law to include a wide variety of employees in the 
bargaining unit.  The Charging Party has at all times been a 
statutory employee and on this record is clearly such an ﬁin-
cludableﬂ employee. 
Given all the above, I find that the Respondent™s unit conten-
tions respecting the Charging Part
y are not effective in contest-
ing her unit status during the events in litigation.  Her unit 
status during those times is th
e only representation issue rele-
vant to the instant litigation.  It
 is therefore unnecessary to rule 
on her unit placement at any time thereafter. 
b.  Are allegations respecting a superseded policy moot?
 Respondent filed a Motion for Partial Summary Judgment 
and Supporting Brief with the Board on November 27, 1992, 
arguing, inter alia, that its J
une 15, 1991 policy had ceased to 
exist and was superseded by its November 20, 1991 revised 
policy.  It contended that its
 June 15, 1991 policy was obsolete 
and invalid at the time the initial complaint issued in this matter 

and therefore the allegations involving the June 15, 1991 policy 
are immaterial and moot.  The Board by Order dated November 
30, 1992, denied the motion holding that the issues, including 
that described above, could best 
be resolved following a hear-
ing before an administrative law 
judge and, further, finding that 
Respondent was not at that time en
titled as a matter of law to a dismissal of the allegations.  
Respondent has renewed its 
argument before me citing 
Board decisions involving settlements offered as a defense to 
asserted violations of the Act, 
Greensboro News & Record
, 293 
NLRB 1243 (1989), and 
International Harvester Co
., 199 
NLRB 1009 (1972).  Counsel for the General Counsel distin-
guishes those cases noting, inter 
alia, that no equivalent settle-
ment involving either all the parties or a withdrawal of the 
charge is present in the instant case.  She further argues that the 
                                                          
 2 While there is evidence suggesting 
that there may have been some 
in futuro contemplation of removi
ng the Charging Party from the unit, 
there is no evidence that such consid
erations rose to the level of con-
summation. 
General Counsel™s theory of a 
violation involves both Respon-
dent™s conduct under its policies and the language of the poli-
cies themselves.  She argues the entire case is rooted in 
Beck
 and that Respondent™s pre-November 20, 1991 conduct and 
policy may not be simply isolat
ed from either the subsequent policy or subsequent events. 
Considering the arguments of the parties and the record as a 
whole, I agree with the General Counsel that the pre-November 
20, 1991 allegations remain ripe for decision and are not to be 
dismissed as a result of an earlier settlement.  Respondent™s asser-
tions that the policy has been revised and that it was not applied in 
all the aspects under attack are not so susceptible to a single rul-
ing.  As a general proposition, th
e fact that an illegal policy has 
been revised is not, standing alone, a defense to a violation of the 
Act.  Such arguments are more appropriately considered in fash-
ioning a remedy for any violations found.  To the extent Respon-
dent™s assertions in this area require further discussion, they are 
included in the analysis of indivi
dual allegations, infra.  Given all 
the above, I shall not at this threshold stage of the analysis dismiss 
any of the allegations for the reasons asserted. 
c.  Is the General Counsel™s comp
laint improper due to a pre-
viously dismissed charge in 
Case 32ŒCBŒ3483 or because of 
Respondent™s argued reliance 
on Regional Office advice?
 Respondent argues that portions of the instant case are simi-
lar to or identical to portions of an earlier charge in Case 32Œ
CBŒ3483, which was dismissed by the Regional Director.  
Counsel for Respondent further a
sserts that the actions of Re-
spondent alleged as improper in 
the complaint were undertaken 
at least in part on the advice of Board regional staff. 
The General Counsel argues that the Board holds that the 
dismissal of earlier charges has no adverse effect on the litiga-
tion of otherwise proper allega
tions in timely charges.  
Kelly™s Private Care Service, 289 NLRB 30, 39 (1988), and cases cited 
therein.  This case is both current and determinative of the is-
sue.  Therefore, I shall not consider the dismissal of Case 32Œ
CBŒ3483 or other aspects of its processing inasmuch as it is 

irrelevant to the disposition of the case. 
Further, as noted by the Ge
neral Counsel on brief at 21Œ22: 
 Board law is clear that ﬁ[t]he Board is not estopped from pro-
ceeding against a Respondent because of statements made by 
a Board  Agent during the investigation of a charge.ﬂ 
Sunol 
Valley Gold and Recreation Co
., 305 NLRB [545] (1992) 
(citing 
Dubuque Packing
 I, 287 NLRB 499, 542 n. 59 (1989).  
See also 
Kuna Meat Company
, 304 NLRB [1005] n. 2 
(1991); 
Gladstone™s 4 Fish
, 282 NLRB 1285 (1987). 
 Relying on the cited case, I reject Respondent™s position that 
Board regional advice must be c
onsidered in determining if the 
Act has been violated. 
2.  Complaint allegations 
a.  Pre-November 20, 1991 allegations
 Paragraph 10(a) of the complain
t alleges that until November 
19, 1991, Respondent had in eff
ect a policy governing protests 
of dues payment for nonrepresentational purposes.  Paragraph 
11 of the complaint alleges that
 Respondent™s policy failed to 
advise members of their full rights to object to the payment of 
dues for nonrepresentational purposes in violation of Section 
8(b)(1)(A) of the Act as further alleged in the following sub-
paragraphs:   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 74(a) failing to timely provide to objecting employees a 
breakdown of expenditures by the International and Re-
spondent for representational and non-representational 
purposes; (b) failing to immediately reduce the financial obliga-
tion of objecting employees by
 the proportion of monies 
that were used for non
-representational purposes; 
(c) requiring that employees
 transmit their objection by 
certified mail; 
(d) requiring that objecting 
employees submit their ob-
jections to a ﬁResolution Conference procedureﬂ before 
submitting employees objection[s] to arbitration; 
(e) maintaining a ﬁcharge and rebateﬂ system whereby 
the full dues of objecting non-members are held in escrow 
until the year™s reduction is determined post hoc, and a re-
bate is them made, in lieu of immediately reducing the 
amount charged non-members; 
(f) requiring that objecting employees make specific, 
as opposed to general, objections to ﬁchargeableﬂ expendi-
tures listed in Respondent™s annual ﬁChargeable Expense 
Report.ﬂ b.  Post-November 19, 1991 allegations
 Paragraph 10(b) of the amende
d complaint alleges that from 
at least November 20, 1991, Re
spondent has maintained in 
effect a revised policy governing protests of dues payment for 
nonrepresentational purposes.  Paragraph 12 of the complaint 
alleges that the revised policy fails to advise nonmember and 
new employees of their 
Beck
 rights by ﬁrequiring that objecting 
employees make specific, as oppos
ed to general, objections to 
‚chargeable™ expenditures listed in Respondent™s annual 
‚Chargeable Expense Report™.ﬂ 
Paragraph 13 of the complaint alleges that under its revised 
policy Respondent issued a financial disclosure for 1991 which 
includes a category for the International, ﬁGeneral and Defense 
Funds Reserve,ﬂ which fails to provide objecting employees 
with sufficient information to decide whether to challenge this 
particular expenditure. 
Paragraph 14 of the complaint alleges that under both Re-
spondent™s pre-November 20, 1991 policy and post-November 
19, 1991 revised policy, Respondent has allocated its own and 
the International™s representa
tional and nonrepresentational 
expenditures on a respondent a
nd international wide basis 
rather than on a bargaining unit by bargaining unit basis. 
Paragraphs 15 and 16 of the complaint allege that on or 
about January 9, 1992, employ
ee Alexandria Stoppenbrink objected generally to all ﬁcharg
eableﬂ expenditures listed in 
Respondent™s ﬁChargeable Expense Report for the Year Ending 
1991,ﬂ but that at all times si
nce that time, Respondent has 
failed and refused to place in
 escrow the full amount of the 
dues collected from Alexandria Stoppenbrink until such time as the objection is resolved. 
3.  Do the requirements of 
Beck
 apply to Respondent? 
In 1988 the U. S. Supreme Court in 
Communications Work-ers v. Beck
, 487 U.S. 735 (1988), held for the first time that 
unions representing employees under the jurisdiction of the 
National Labor Relations Ac
t who are covered by union-
security clauses must make certain provisions so that employ-
ees who object to paying more than the actual cost of represen-
tation need not do so.  The threshold issue is whether or not the 
requirements of 
Beck
 apply to Respondent as alleged in the 
complaint. 
The amended complaint alleges that Respondent and the 
Employer at relevant times have maintained collective-

bargaining contracts covering 
unit employees which contain 
union-security provisions requiring permanent employees as a 
condition of continued employment to ﬁmake application to 
join the Union within thirty (30) days from the date of em-
ploymentﬂ and to continue th
eir union membership during unit 
employment.  Further the comp
laint alleges that Respondent 
collects funds pursuant to the union-security clause and trans-
mits a portion of those funds to its parent organization, the 
International, and that both Re
spondent and the International 
have expended a portion of the moneys received on nonrepre-

sentational activities.  The record amply supports these conten-
tions which were not seriously controverted. 
The Charging Party is not a member of the Union,
3 but has 
paid moneys to Respondent dur
ing relevant times under the 
assumption she was obligated to do so by the collective-

bargaining agreement.  As discu
ssed, supra, at relevant times 
the parties treated the Charging 
Party as a unit member with a 
union-security obligation and Respondent and the Charging 
Party have had various comm
unications respecting her union-security obligations and the Un
ion™s administration of its dues 
objector policies with respect to her. 
Based on all the above, I conclude
 that at relevant times Re-
spondent was obligated to conform to the standards of 
Beck
 and 
that the Charging Party has standing to place the Union™s con-

duct at issue through the filing of the underlying charges inso-
far as they are reflected in the amended complaint. 
4.  Respondent™s pre-Novemb
er 20, 1991 policyŠcomplaint 
paragraph 11 
The complaint at paragraph 11 attacks Respondent™s pre-
November 20, 1991 policy in various particulars.  The 6-month 
period preceding the filing of the 
initial charge in this matter 
limits the reach of the complaint to times no earlier than January 
29, 1991.  Paragraph 11 therefore addresses conduct occurring on 
or between the dates of January 29 and November 19, 1991. 
The parties stipulated that the Union has a policy in effect 
from at least May 1, 1991, entitled ﬁNotice of Fee Payer Proce-

dure.ﬂ  The parties did not disput
e that the policy was sent to 
the Charging Party at the time of her resignation from the Un-
ion.  Various of its provisions are attacked by the General 
Counsel as in contravention of 
Beck
 and in violation of Section 
8(b)(1)(A) of the Act.  Respondent, other than asserting the 

mootness arguments discussed, supra, does not address the bulk 
of the General Counsel™s argum
ents where the arguments do not apply to the subsequent policy. 
Complaint paragraph 11(a) alleges that Respondent did not 
timely provide to objecting empl
oyees a breakdown of expendi-
tures by the International and 
Respondent for representational 
and nonrepresentational purposes.  The pre-November 20, 1991 
policy as relevant here provided that employees could file ob-
jections with the Union in December of each year.  The policy 
further stated:  Section C. 
 Once your initial protest, or any later protest you wish 
to make, is recorded, this local union will send to you as 
soon after December 31 of the affected year as possible, a 
report of Local Union expenditures.  
                                                          
 3 She resigned her union membership in 1991 before the filing of the 
charges here.  OFFICE EMPLOYEES LOCAL 29 (DAMERON HOSPITAL ASSN.) 75 The pre-November 1991 policy 
is not specific respecting when the information would be sent.  At issue in this complaint 
paragraph is what, if anything, was improper about the Union™s 
actions respecting this element of the policy in the period Janu-
ary 29 to November 20, 1991. 
Without reaching the General C
ounsel™s citation of authority 
for the proposition that a union is obligated under the Act to 
provide objectors with timely 
information respecting expendi-
tures, I do not find the factual record sufficient to find the Un-
ion™s conduct respecting the Charging Party
4 or any other em-
ployee was untimely.  The record simply does not establish the 
specifics of the Union™s response to the Charging Party.  Inso-
far as the record indicates no 
other employee has been involved 
in the process.  The factual support for the General Counsel is 
therefore not sufficient to sustain the prosecution™s burden of 
proof with respect to the complaint subparagraph.  I shall there-
fore dismiss this allegation of the complaint. 
Complaint paragraph 11(b) alleges that Respondent did not 
immediately reduce the financia
l obligation of objecting em-ployees by the proportion of moneys that were used for nonrep-

resentational purposes.  Complaint paragraph 11(e) alleges that 
Respondent maintained a ﬁcharg
e and rebateﬂ system whereby 
the full dues of objecting nonmembers are held in escrow until the year™s reduction is determined
 post hoc, and a rebate is then 
made, in lieu of immediately reducing the amount charged 
nonmembers. There is no factual dispute that the pre-November 1991 pol-
icy did not provide for immediate reductions in objector™s pay-
ments or that the Union applie
d its policy as to A. Stoppen-
brink.  In Beck
, the Court held that its prior cases under the 
Railway Labor Act would be applicable to 
Beck
 issues under the Act.  In 
Ellis v. Railway Clerks
, 466 U.S. 435, 443Œ444 
(1984), the Court found such a ﬁcharge and rebateﬂ system 
under the Railway Labor Act improper.  See also 
Hudson v. Chicago Teachers Local 1
, 475 U.S. 292 (1986), and Tierney v. 
City of Toledo
, 917 F.2d 927 (6th Cir. 1990).  It follows that 
any union policy which delays a reduction in objector payments 

violates the Act.  The policy violates the act irrespective of 
whether or not employees filed obje
ctions in the relevant period 
because such a facially restrictive policy may well discourage 

employees from freely exercising their right to become objec-
tors.  I therefore sustain complaint paragraphs 11(b) and (e). 
Complaint paragraph 11(c) alleges that Respondent required 
employees to transmit their objections to the Union by certified 
mail.  Respondent™s polic
y provides, inter alia: 
 Section D. 
 When you have received th
ese reports [of local union 
expenditures] from this local union, we hope you will 

agree that the allocation 
into representation and non-representation has been correctly made.  In the event you 
do not agree, you are entitled to protest further, also by 
certified mail to this location, within 21 days of the mail-
ing of this report by the local union to you. 
                                                           
 4 The Charging Party™s January 9, 1992 letter to the Union recites 
that she was in receipt of a December 12, 1991 letter from the Union 
ﬁand the single page of numbers th
at you call a ‚financial report™.ﬂ 
Section H. 
 In the event any protest you make is not resolved by 
the above procedure, you will be entitled to filed a notice 
of arbitration by  certified mail to the local union office 
within seven calendar days.  
 The General Counsel argues on brief at 14Œ15 that a re-quirement that employees utilize certified mail at any stage of 
the dues objector process is im
permissible as an unreasonable 
burden on employees™ rights citi
ng cases dealing with employ-
ees™ right to resign from a union.  
While those cases deal with a 
different right, they make it clear that a union requirement that 
an employee utilize certified mail is not designed to benefit the 
receiver of the communication, i.e., the union, but rather to 
place a burden on the sender, i.e., the employee. 
In Weaver v. University of Cincinnati, 942 F.2d 1039, 1046Œ1047 (6th Cir. 1991), the circuit court struck down a certified 
mail requirement for filing of 
a dues objection request in the 
public sector.  While the court found the certified mail require-
ment a ﬁminor burden,ﬂ it further found such a burden imper-
missible because it was simply ﬁunnecessary.ﬂ  
Weaver and the other cases cited by the General Counsel are 
persuasive.  A requirement that the employee utilize certified 
mail is of no utility to the Union, but, to at least a degree, bur-
dens the employees™ exercise of their rights.  Therefore I find 
that a requirement that any dues objector communication be 
submitted by certified mail is a needless and impermissible 
impediment to the employee™s exercise of 
Beck
 rights which are 
also Section 7 rights.  A procedural impediment to the exercise 
of Section 7 rights which has no ba
lancing utility to the union is 
clearly arbitrary and a violation 
of the union™s duty to fairly 
represent employees.  Accordingly, I sustain the General Coun-
sel™s complaint paragraph 11(c) and find that Respondent™s 
requirement that dues objector 
communications be submitted 
by certified mail as described in its pre-November 20, 1991 
policy violates Section 
8(b)(1)(A) of the Act. 
Complaint paragraph 11(d) alle
ges that the Union improperly 
required that objecting employees submit their objections to a 
ﬁResolution Conference procedureﬂ before submitting employees 
objection(s) to arbitration.  The Union™s pre-November 20, 1991 
policy provided for initial employee objection, union disclosure of 
its expenditures to the objecting employee, and subsequent em-
ployee protest of expenditures.  The policy then provided: 
Section F. 
As soon as this local union re
ceives your protest of any 
specific expenditure, it will notify you by certified mail 
that it has scheduled a Resolution Conference with you 
within no less than 30 days after receipt of your protest.  A 
conference will be held at the local union office at a time 
within this 30-day period that is reasonable.  If the local 
union fails to schedule this Resolution Conference within 
30 days at a reasonable time, yo
u will be entitled to move 
to the next level of this procedure.  In the event you fail or 
refuse to appear at such Resolution Conference within this 
period, it will be considered that you have withdrawn your 
protest and no further action will be taken. 
Section G. 
At this Resolution Conference, the local union will un-
dertake to explain to you the purposes and benefits of the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 76expenditure to which you have objected.  It is hoped that 
this explanation will be sufficient to resolve the matter. 
Section H. 
In the event any protest you make is not resolved by the 
above procedure, you will be entitled to file a notice of arbi-
tration by certified mail to the local union office within 7 cal-
endar days of the completion of the Resolution Conference. 
Section I. 
An impartial arbitrator will
 be chosen as soon as pos-
sible thereafter. 
In support of this allegation the General Counsel argues on 
brief at 17: 
General Counsel contends that this is an invalid re-quirement as it merely refers 
an objector to the same party 
who originally made the breakdown of expenditures into 
representational and non-representational categories.  It is 
one more impediment to a non-member™s right to assure that the ‚service fee™ which is required is to be paid accu-

rately states the amount of th
e representational cost borne 
by Respondent.  Thus this requirement is violative of Sec-
tion 8(b)(1)(A). 
The Charging Party argues that
 nonmembers may not be re-
quired to exhaust internal uni
on requirements including fee 

procedures in order to challenge them citing, inter alia, 
Hudson 
v. Chicago Teachers Local 1
, 743 F.2d 1187, 1194 (7th Cir. 
1985), and 
Tierney v. City of Toledo
, 917 F.2d 927, 939Œ940 
(6th Cir. 1990).  Counsel for the Charging Party argues on brief 
at 32: ﬁIn short, Local 29™s internal union ‚exhaustion™ provi-
sions, which require the personal [underlining in original] ap-
pearance of the non-member at the union office, are per se co-
ercive, burdensome and illegal.ﬂ 
There is no record evidence that the Charging Party or any 
other employee filed an expenditure protest in the pre-November 
1991 period.  Thus, the attack on the policy is facial and not di-
rected to an actual application by the Union of the Resolution 
Conference procedure to delay or defeat a particular employee 
protest.  Further, since the policy in the procedural steps both 
before the Resolution Conference and thereafter required an em-
ployee to communicate with the Union by certified mailŠa re-
quirement found impermissible, supra, the pre-November 1991 
policy™s procedures are invalid for other reasons. 
Given all the above, I do not intend to further address the 
Union™s pre-November 20, 1991 policy™s step-by-step proce-
dures which I find the record does not suggest were ever util-
ized and which have been found invalid by virtue of the inclu-

sion of the certified mail require
ments discussed,
 supra.  The 
policy as written was invalid.  It has now been replaced with a 

new policy which does not contain the language under attack in 
complaint paragraph 11(d).  I shall therefore not rule further on 
complaint paragraph 11(d).
5                                                           
                                                                                             
5 Were it necessary to deal with
 the policy™s Resolution Conference requirement free from the included tainting certified mail requirements, 
the issue would not in my view be simple or free from doubt.  The 
General Counsel™s challenge is to the policy on its face without any 
suggestion that such a procedure had been used improperly to harass 
employees or delay their challenges to
 representational cost allocations. As is discussed in depth elsewhere in this decision, 
Beck
 rights are not 
to be lightly impeded and the Reso
lution Conference is clearly an in-
termediate step lengthening the empl
oyees procedural track to relief. 
Complaint paragraph 11(f) allege
s that the Union improperly 
required objecting employees to 
make specific, as opposed to 
general, objections to ﬁchargeableﬂ expenditures listed in Re-
spondent™s annual ﬁChargeable Expense Report.ﬂ  This com-plaint paragraph is similar to th
e allegations of paragraph 12 of 
the complaint addressing the November 20, 1991 revised policy 
and will be addressed, infra, in conjunction with it. 
5.  The requirement that ﬁSpecificﬂ objections be made to ex-
pendituresŠcomplaint paragraphs 11(f), 12, 15, and 16 
Complaint paragraph 11(f)-as to the pre-November 20, 1991 
policyŠand paragraph 12Šas to the post-November 20, 1991 
policyŠallege the Union improperly required employees to 
make ﬁspecificﬂ objections to 
the Union™s allocation of ex-
penses in its annual report.  Complaint paragraphs 15 and 16 
allege that the Charging Party in
 January 1992 objected to all  
ﬁchargeableﬂ expenditures in Respondent™s 1991 report, but 
that the Union thereafter failed to place in escrow the full 
amount of dues collected from her. 
The pre-November 20, 1991 policy addressed the rights of 
employees who had initially protes
ted and thereafter received a 
report from the Union.  Sections D, and E, stated: 
Section D. 
When you have received these reports from this local 
union, we hope you will agree that the allocation into rep-
resentation and non-representational purposes has been 
correctly made.  In the event you do not agree [with the 
report], you are entitled to protest further . . . within 21 
days of the mailing of the report by the local union to you.  
You must indicate what particul
ar expenditure you protest.  
A failure to identify a specific expenditure as objection-
able will be considered as a waiver of any objection to that 
expenditure. Section E. 
As soon as this local union re
ceives your protest of any 
specific expenditure, it will promptly deposit the amount 
under protest in an interest-bearing escrow account with a 
responsible financial institution, and make such deposits 
each month thereafter until the dispute is resolved. 
The November 20, 1991 revised policy retained the quoted 
language in a different format bu
t without essential difference. 
In her letter dated January 9, 1992, to the Union the Charg-
ing Party stated in part: 
I reaffirm my objection to all [emphasis in original] 
expenditures that are listed in your ﬁfinancial report,ﬂ be-
cause you bear the burden of proving which are properly 
chargeable to me and which are not. 
The Charging Party in her letter
 generally argued the Union™s 
dues objection provisions were inadequate and asserted that she 
 Yet, as is also noted elsewhere in this decision, employee understand-
ing of the meaning and the full implications of the Union™s annual 
financial disclosures is not automatic. Misunderstandings could easily 
arise and questions present themselves.  The stated rationale for the 
Resolution Conference is 
to allow the Union to explain the disclosures 
to the challenging employee with the hope that with greater employee 
understanding agreement would be reached and further conflict 
avoided.  Such a rationale does not
 fall of its own weight where no 
evidence of union misuse exists.  Furt
her, to the extent such procedural 
steps work to enhance the possibility of resolution or simplification of 
the matters in controversy th
ey serve a clear public good. 
 OFFICE EMPLOYEES LOCAL 29 (DAMERON HOSPITAL ASSN.) 77did not wish to participate further in the procedures established 
by the policy including its arbitration provisions. 
Since receipt of the Charging Party™s January 9, 1992 letter 
the Charging Party has continued 
to pay moneys to the Union 
and Respondent has not deposited the ﬁfull amount of the dues 

collectedﬂ from the Charging Pa
rty in an escrow account. 
The General Counsel argues that the Union™s requirement 
that employees challenge specific
 aspects of its financial dis-
closure and allocation reports in order to preserve their rights to 

obtain review is unreasonable 
and unnecessarily fetters the 
employees™ rights to obtain 
review as required by 
Beck
.  The 
Charging Party emphasizes the fact
 that the burden of establish-
ing representational expenditures is on the Union not the 
objecting employee
.                                                           
The Union does not dispute the general proposition that a un-
ion must escrow disputed funds pending resolution of the dis-pute.  The Union argues first that its policy requiring specific 

objections is reasonable and within the law.  If the employee 
chooses not to make such specific objections, then there is no true dispute, which would require
 escrow.  Second, in the spe-cific case of the Charging Party,
 Respondent asserts it was fur-
ther privileged not to consider
 her challenge as requiring es-
crow of all the service fees she 
tendered because she had, in the 
same communication raising the 
general rather than specific 
challenge, also rejected all means of resolving any dispute 

which existed.  Thus, Respondent argues, since the Charging 
Party refused arbitration in he
r January 1992 letter, the putative 
dispute could never be resolved and any escrow of funds would 
have been perpetual. 
The General Counsel answers Respondent™s second argu-
ment as follows on brief at 23: 
General Counsel contends that at best this argument is 
untimely.  Here there is no que
stion raised as to whether 
Respondent would have to suffer the ignominy of perpet-
ual escrow because it chose 
to escrow nothing.  Thus, 
there is no present dispute upo
n which to base this argu-
ment. 
. . . . Respondent is required to es
crow all of the monthly 
service fee until such time as the disputes are resolved, or 
until the objector does not proceed to resolve the objec-
tions at which time Responde
nt could remove the funds from escrow. 
The initial question in my view
 is whether or not the re-quirement of a specific as oppose
d to general challenge to a 
union™s expenditure allocations is
 a reasonable limitation on an 
employee™s 
Beck
 rights.  For the following reasons I find it is 
not.  First the information disclosed to the employee is techni-
cal and in a form prepared by the Union.  As I have found else-
where in this decision, the Union need not be so detailed in its 
presentation of its calculations so 
that the employee is able to 
determine in a final sense whet
her the fee is 
correct, but only 
whether to object.  Dashiell v. Montgomery County
, 925 F.2d 
750, 756 (4th Cir. 1991).  Given that the Union is not obligated 
to make broad detailed self expl
anatory disclosures, it may not 
hold employees to have achieved
 a sufficient understanding of 
the Union™s financial allocations 
so as to make specific objec-
tions respecting its provisions. 
Second, the burden of proof re
specting the establishment of representational expenses is in
disputably on the Union.  An 
employee should, in effect, be 
allowed a general denial where 
he or she bears no responsibility to prepare or prove the facts 
,which are asserted against him 
or her.  The Union™s financial disclosure and an employee™s 
challenge are analogous to plead-
ings in litigation.  The duty to plead affirmatively normally 
attaches to those possessed of the facts or bearing the burden of 
proof in law.  Thus, the respondent in answering a backpay 
specification under the Board™s 
Rules and Regulations Section 
102.54(b) and (c) must plead speci
fically under risk of adverse 
findings because of respondent™s knowledge of the underlying 
facts and because the burden of proof as to important aspects of 

the specification lie with respondent.  In a normal unfair labor 
practice case where the General Counsel bears the burden of 
proof and where the facts are not peculiarly known to a respon-
dent, Board Rule 102.20 pe
rmits general denials. 
I find therefore that Respondent™s policy requirement is un-
reasonable and improperly limits employees™ 
Beck
 rights.  Ac-cordingly, I find it violates S
ection 8(b)(1)(A) of the Act as 
alleged in complaint paragraphs 11(f) and 12. 
Turning to Respondent™s second defense that the Charging 
Party in effect rejected the 
entire union dispute resolution pro-
cedure by rejecting arbitration, I agree with the General Coun-

sel that the question has not ripened.  When, and if, Respondent accepts the Charging Party™s challenge as putting the entire 
1991 disclosure in issue, it will have standing to raise the ques-
tion.6  The Union™s failure to fulfill its duty of fair representa-
tion respecting the Charging Party, as found has precluded that 
circumstance from arising to date. 
I find therefore that Respondent™s refusal to escrow the Charging Party™s full-service fees after its receipt of the Charg-
ing Party™s January 9, 1992 letter
, until such time as her chal-
lenge to the Union™s 1991 financial allocation was resolved, 
violated the Act as alleged in 
paragraph 16 of the complaint. 
6.  The adequacy of the 1991 un
ion financial disclosure cate-
gory: ﬁInternational General and Defense Funds ReserveﬂŠ
complaint paragraph 13 
Complaint paragraph 13 alleges that Respondent™s 1991 fi-nancial disclosure category for the International: ﬁGeneral and 
Defense Funds Reserveﬂ fails to provide objecting employees 
with sufficient information to decide whether to challenge the 
expenditure.  The Charging Party as an objecting unit employee 
was sent the 1991 report.  The 
challenged category constitutes 
approximately 15 percent of th
e International™s total expendi-
tures (proportionally $36,715 out of $239,971) and approxi-
mately 3 percent of the Union™
s total expenditures ($36,714 out 
of $1,151,762). 
Respondent explained the category as resulting from differ-
ing fiscal years between the entities as follows: 
 The category on the expense report reflects the portion of Lo-
cal 29 affiliation fees paid to the International Union which 
are not expended by the International during the accounting 
year.  Rather this portion of Local 29™s affiliation fees consti-
tutes a part of the International Union™s general and defense 
funds surplus for the accounting year which is held in reserve 
for expenditure by the International in subsequent years.  As a 
 6 My findings are not intended to disturb the proposition that a re-
fusal to participate in a proper procedure may rise to the level of a 
waiver of rights.  If an employee, including the Charging Party, simply 
refuses to participate in a proper step in a not otherwise flawed  proce-
dure, the labor organization may well be free to declare the dispute or 
challenge abandoned and end the es
crow.  The portion of the General 
Counsel™s brief quoted above is not 
inconsistent with this principle. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 78result, it is impossible to state whether future year expenses 
from this surplus/reserve will be chargeable or non-charge-
able until the expenditures are actually made.  The status of 
these expenditures as chargeable or non-chargeable will be 
noted in the expense report for the accounting year in which 
these surplus/reserve funds are actually expended. 
 The General Counsel and the Charging Party argue that there 
is an undisputed obligation on the part of a union under 
Beck
, 487 U.S. 735 (1988), and Hudson v. Chicago Teachers Local 1, 475 U.S. 292, 306 (1986), to give potential objectors sufficient 
information to understand the Uni
on™s calculation of its fee.  
Respondent argues first that th
ere is no true matter at issue 
since only the Charging Party is a unit employee, nonunion 

member and that she has generally objected to Respondent™s 
entire financial disclosure.  Se
cond, Respondent argues that the title ﬁreserveﬂ on the category is an unambiguous label in ac-
countancy and should not require additional explanation. 
A relevant starting point for th
e analysis is the Fourth Cir-
cuit™s analysis in 
Dashiell v. Montgomery County
, 925 F.2d 
750, 756 (4th Cir. 1991): 
 The test of adequacy of the initial explanation to be 
provided by the union is not whether the information sup-
plied is sufficient to enable the employee to determine in 
any final sense whether the Un
ion™s proposed fee is a cor-
rect one, but only whether the information is sufficient to 
enable the employee to decide
 whether to object.  If the 
employee objects, the Union w
ill be called upon to dem-
onstrate more completely its justification for the fee be-
cause ﬁthe burden of proof in establishing the charges val-
idly chargeable rests with the Union.ﬂ  [Citation omitted.] 
 Relevant to the Union™s argument that the Charging Party did 

not need information to object,
 the Seventh Circuit noted in 
Gilpin v. State County Employees AFSCME
, 875 F.2d 1310, 
1315 (7th Cir. 1989): 
 Since to file a challenge costs only [postage], plus a small 
amount of time to supply the am
ount of information that the 
challenge must set forth, one would not have thought a chal-

lenger needed a detailed prospectus . . . before filing. 
 Considering the arguments of the parties and the cases ad-
vanced, I find that Respondent™s 1991 financial disclosure was 
not in violation of Section 8(b)(1)(A) of the Act for failing to be 
more specific with respect to the International General and De-
fense Funds Reserve when providing that report to the Charging 
Party as noted above.  Given the quantum of funds involved and 
the unambiguous meaning of the term ﬁreserve,ﬂ I find the cate-
gory was sufficient to allow employees to form an opinion as to 
whether to object or not as described in the cited cases.  Accord-
ingly, I shall dismiss this element of the complaint. 
7.  The allocation of representa
tional expenses on a local and 
international rather than unit-by-unit basisŠ
complaint paragraph 14 
Complaint paragraph 14 alleges that under both Respon-
dent™s policies representational expenses are allocated on a 
ﬁLocal-wide and International-wideﬂ basis rather than on a 
bargaining unit by bargaining unit basis.  Respondent™s 1991 
Chargeable Expense Report makes it clear that Respondent has 
created an accounting system 
containing 10 expense categories 
which are allocated between ﬁnon-chargeableﬂ and ﬁcharge-
ableﬂ expenses.  One of the Union™s categories is entitled ﬁlegal 
and professionalﬂ7 all of which is deemed to be chargeable as 
representational expense.  Yet an
other local category addresses 
payments to the International.  This category is allocated on the 

basis of a separate 10-category 
accounting system which simi-
larly allocates chargeable and nonchargeable expenses of the 
International. 
Counsel for the General Counsel
 argues that representational 
expense allocations must be made with respect to each individ-
ual bargaining unit citing the Supreme Court™s decision in 
Ellis 
v. Railway Clerks 
(Ellis), 466 U.S. 435 (1984).  The General Counsel points out that the Court in first addressing and dis-
cussing what are termed 
Beck
 rights herein referred to ﬁthe 
bargaining unit,ﬂ ﬁthe relevant 
unitﬂ and the ﬁcollective bar-
gaining unitﬂ (
Ellis
, supra at 447Œ488, 488 and 452), rather than 
to the union as a whole in disc
ussing expense allocation.  The 
General Counsel argues that the Court in Beck relied on 
Ellis and therefore carried this sta
ndard to cases under the National Labor Relations Act.  The Charging Party adds on brief that the 
individual bargaining unit as th
e fundamental representational entity is enshrined in the Act, the Board™s regulations and the 
case law.  Counsel for Respondent on brief argues that the con-
cept of ﬁpoolingﬂ is both practically necessary for trade unions 
and is sanctioned in law. 
As discussed by the parties, the Fourth Circuit in 
Crawford 
v. Airline Pilots Assn.
, 870 F.2d 155, 158Œ159 (4th Cir. 1989), 
authorized national rather than unit-by-unit expense calculation 
under the Railway Labor Act.  The 10th Circuit in 
Pilots 
Against Illegal Dues (PAID) v. Air Line Pilots Assn
., 938 F.2d 
1123 (10th Cir. 1991), reached the same conclusion. 
An important case on the issue which was cited by all the 
parties is the May 30, 1991 deci
sion of the Supreme Court, 
Lehnert v. Ferris Faculty Assn.
, 500 U.S. 507 (1991).  In that 
case the Court, addressing 
Beck
 issues in the public sector, 
allowed allocation of extra unit 
expendituresŠthat is expenses 
calculated on a larger than unit-by-unit basis including ex-
penses not directly of benefit 
to the objector™s particular unitŠ

as representational expenses to members of particular bargain-
ing units who did not receive immediate or direct benefit.  Liti-
gation expenses were not held to be susceptible to pooling 
however. I have considered the arguments of the parties and the cases 
cited.  The cases, including 
PAID
 which relied on 
Lehnert in reaching its result, convince me that the Supreme Court allows 

agglomeration and averaging to determine a single determina-
tion to apply to all collective-bargaining units.  I also find that it 
may be fairly concluded 
that the standards under 
Beck
 and the 
National Labor Relations Act are 
at least no more rigorous that 
those established by the courts 
for the public sector unions and unions under the Railway Labor Act.  I therefore conclude this 
same license is appropriate under 
the Act.  Accordingly, I find 
there is no breech of a union™s 
duty of fair re
presentation as 
enforced by the Board under Sections 7 and 8 of the Act when a 
union does not calculate 
Beck
 dues allocations on a bargaining 
unit by bargaining unit basis, setting aside the issue of litigation 

expenses discussed infra. 
As the General Counsel has argued on brief at 33, the circuit 
court™s decision in 
PAID v. Airline Pilots Assn.,
 supra, while                                                           
 7 The report describes the category as: 
[F]ees to attorneys, arbitrators, court reporters and other ex-
penses related to representation of employees covered by Collec-
tive Bargaining Agreements. 
 OFFICE EMPLOYEES LOCAL 29 (DAMERON HOSPITAL ASSN.) 79finding pooling appropriate gene
rally, found it impermissible 
for litigation expenses relying on 
Lehnert.  As noted the Union 
has a general category of ﬁlegal
 and professionalﬂ expenses 
which it held totally chargeable as a local union representa-
tional expense.  This category is clearly ﬁpooled.ﬂ Thus, I find 
the Union has pooled litigation 
expenses.  Under the cases 
cited, I find such litigation ex
pense pooling is impermissible 
and violates the Act. 
Summarizing the above with respect to paragraph 14 of the 
complaint, I find that as to all matters save litigation expenses, 
Respondent has not violated the Act by making a single local 
and single International representational expense allocation.  To 
this extent the allegation will be dismissed.  Respecting litiga-
tion expenses, Respondent has 
improperly pooled such ex-
penses.  This has resulted in the unit herein, including the 
Charging Party, improperly being allocated extra-unit litigation 
expenses.  Such allocations are impermissible and violate Sec-
tion 8((b)(1)(A) of the Act and I so find.  
THE REMEDY 
Having found that Respondent has engaged in certain unfair 
labor practices in violation of Section 8(b)(1)(A) of the Act, I shall order that it cease and desist therefrom and take certain 

affirmative action designed to effectuate the policies of the Act.  

In directing the remedy, I have considered the fact that the pre-
November 20, 1991 policy has been revised. 
Respondent shall deposit in an appropriate escrow account 
all service fees received from the Charging Party which were 
the subject of her general obje
ctions including an amount equal 
to the interest such sums would have accrued, if they had been 
deposited within 2 weeks of the date of receipt by the Union. 
Respondent will amend its service fee objector policy to 
eliminate any and all of the following: 
 Any requirement that objectors communicate with the 
Union by certified mail; 
Any requirement that employees make specific as op-
posed to general objections to
 union representational cost 
allocations; 
Allocations of extra unit li
tigation expenses as repre-
sentation expenses. 
 Respondent shall reissue its amended policy publishing and 
disseminating it to the extent its earlier policy has been publi-
cized and disseminated. 
CONCLUSIONS OF LAW 
1.  The Employer is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2.  Respondent is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  Respondent violated Section 8(b)(1)(A) of the Act by en-
gaging in the following acts and conduct: 
(a) Maintained a policy respecting service fee reductions for 
objecting unit employees until 
November 20, 1991, which: 
(i) Failed to immediately reduce the financial obligation of 
objecting employees by the proportion of moneys that were 

used for  nonreprese
ntational expenses. 
(ii) Required employees to communicate with the Union by 
certified mail. 
(iii) Provided for a charge and rebate system delaying reduc-
tion of objecting employees service fees. 
(b) Maintained a policy respecting service fee reductions for 
objecting unit employees both befo
re and after November 20, 
1991, which: 
(i) Required employees to make
 specific as opposed to gen-
eral objections to the Union™s representation cost allocations. 
(ii) Allocated as representational expenses extra-unit litiga-
tion expenses. (c) Failed and refused to place into an interest bearing es-
crow account the service fees 
received from the Charging Party 
following her general objection to Respondent™s representation 
allocation calculations. 
4.  The unfair labor practices described above are unfair la-
bor practices affecting commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act. 
[Recommended Order omitted from publication.] 
 